Exhibit 10.2

Execution Version

CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is made as of June 10, 2019 (the
“Effective Date”), by and between Deciphera Pharmaceuticals, LLC a limited
liability company organized and existing under the laws of Delaware, U.S.A.,
located at 500 Totten Pond Rd, Waltham, MA 02451, U.S.A., (“Deciphera”), and Zai
Lab (Shanghai) Co., Ltd., an exempted company organized and existing under the
laws of P.R. of China, located at 4F, Bldg 1, Jinchuang Plaza, 4560 Jinke Rd,
Shanghai, China, 201210 (“Zai”). Deciphera and Zai are referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Deciphera is a biopharmaceutical company specializing in the field of
developing novel drug candidates to treat cancer, and Deciphera and its
Affiliates own or control rights to the Compounds and Licensed Products (as
defined herein);

WHEREAS, Zai is a pharmaceutical company having experience in the development
and commercialization of pharmaceutical products in the Territory;

WHEREAS, Zai wishes to research, develop and commercialize the Licensed Products
in the Territory; and

WHEREAS, Deciphera wishes to grant to Zai, and Zai wishes to be granted, the
right to Develop and Commercialize (each as defined herein) Licensed Products in
the Field in the Territory (each as defined herein) in accordance with the terms
and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1.    “[***] GIST” means, with respect to patients diagnosed with GIST, [***].

1.2.    “[***] GIST Regional Study” shall have the meaning set forth in
Section 5.4(b).

1.3.    “[***] GIST” means, with respect to patients diagnosed with GIST, [***].

1.4.    “Acquirer” shall have the meaning set forth in Section 2.6(b)(i).



--------------------------------------------------------------------------------

1.5.    “Abandoned Development” shall have the meaning set forth in Section 5.3.

1.6.    “Active Development Activities” shall have the meaning set forth in
Section 5.3.

1.7.    “Adverse Event” means any unwanted or harmful medical occurrence in a
patient or subject who is administered a Licensed Product, whether or not
considered related to such Licensed Product, including any undesirable sign
(including abnormal laboratory findings of clinical concern).

1.8.    “Affiliate” means, with respect to a specified Person, any entity that
directly or indirectly controls, is controlled by or is under common control
with such Person. As used in this Section 1.7, “Control” (and, with correlative
meanings, the terms “controlled by” and “under common control with”) means, in
the case of a corporation, the ownership of fifty percent (50%) or more of the
outstanding voting securities thereof or, in the case of any other type of
entity, an interest that results in the ability to direct or cause the direction
of the management and policies of such party or the power to appoint fifty
percent (50%) or more of the members of the governing body of the party or,
where ownership of fifty percent (50%) or more of such securities or interest is
prohibited by law, ownership of the maximum amount legally permitted.
Notwithstanding the foregoing, Affiliates of a Party shall exclude Persons who
are financial investors in such Person or under common control of such investors
other than such Person and its parent and subsidiary entities.

1.9.    “Agreement” shall have the meaning set forth in the introduction to this
agreement.

1.10.    “Alliance Manager” shall have the meaning set forth in Section 3.1.

1.11.    “Anti-Corruption Laws” shall have the meaning set forth in
Section 12.5(a)(i).

1.12.    “Applicable Laws” means all statutes, ordinances, regulations, rules or
orders of any kind whatsoever of any Governmental Authority that may be in
effect from time to time and applicable to the relevant activities contemplated
by this Agreement.

1.13.    “Business Day” means a day other than Saturday, Sunday or any day on
which banks located in the United States or the PRC are authorized or obligated
to close. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

1.14.    “Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31st, June 30th, September 30th and
December 31st.

1.15.    “Calendar Year” means each twelve (12) month period commencing on
January 1st.

1.16.    “cGMP” means all applicable current Good Manufacturing Practices
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 guidelines, and (d) the equivalent Applicable Laws in any relevant
country or region, each as may be amended and applicable from time to time.

 

2



--------------------------------------------------------------------------------

1.17.    “Clinical Trial” means any clinical testing of a Licensed Product in
human subjects.

1.18.    “CMOs” means Third Party contractor manufacture organizations.

1.19.    “Change of Control” means, with respect to a Party, that: (a) any Third
Party acquires directly or indirectly the beneficial ownership of any voting
security of such Party, or if the percentage ownership of such Third Party in
the voting securities of such Party is increased through stock redemption,
cancellation, or other recapitalization, and immediately after such acquisition
or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing at least 50% of the total voting power of all of
the then outstanding voting securities of such Party; (b) a merger,
consolidation, recapitalization, or reorganization of such Party is consummated
which would result in shareholders or equity holders of such Party immediately
prior to such transaction, no longer owning at least 50% of the outstanding
voting securities of the surviving entity (or its parent entity) immediately
following such transaction; or (c) there is a sale or transfer to a Third Party
of all or substantially all of such Party’s consolidated assets taken as a
whole, through one or more related transactions.

1.20.    “Combination Product” means [***].

1.21.    “Commercialization” or “Commercialize” means all activities directed to
marketing, distribution, promoting or selling of pharmaceutical products
(including importing and exporting activities in connection therewith).

1.22.    “Commercialization Plan” means the written plan for the
Commercialization of the Licensed Product in the Territory.

1.23.    “Commercially Reasonable Efforts” means with respect to a Party, the
use of diligent, good faith efforts and resources, in an active and ongoing
program, as normally used by such Party for a product discovered or identified
internally or in-licensed from a Third Party that is important to such Party’s
overall strategy or objectives, which product is at a similar stage in its
development or product life and is of similar market potential and intellectual
property protection but in the event such Party is Zai, not considering the
obligations (including financial) to Deciphera or the rights of Deciphera
hereunder; provided, however, that in no event shall such efforts and resources
be less than those a similarly situated biopharmaceutical company would apply to
the development, manufacture, or commercialization of a similarly situated
product. Commercially Reasonable Efforts requires that a Party, at a minimum,
(i) assign responsibility for such obligations to qualified employees, (ii) set
annual goals and objectives for carrying out such obligations, and
(iii) allocate adequate resources designed to meet such goals and objectives, in
each case, in order to Develop and Commercialize the Licensed Product as an
active and ongoing program, and obtain Regulatory Approval for the Licensed
Product in the Territory in an expeditious manner and then exercise such efforts
towards Commercialization.

 

3



--------------------------------------------------------------------------------

1.24.    “Competing Activities” shall have the meaning set forth in
Section 2.6(b)(i).

1.25.    “Competing Product” shall have the meaning set forth in Section 2.6(a).

1.26.    “Compound” means (a) ripretinib (also known as DCC-2618), or (b) any
Follow-on Compound, in each case, (a) and (b), includes any salt, metabolite,
prodrugs, free-base, hydrate, solvate, polymorph, racemate, isotope,
stereoisomer enantiomer thereof.

1.27.    “Confidential Information” means all confidential information of the
Disclosing Party or its Affiliates, regardless of its form or medium as provided
to the Receiving Party or its Affiliates in connection with this Agreement;
provided that, Confidential Information shall not include any information that
the Receiving Party can show by competent written evidence: (a) was already
known to the Receiving Party at the time it was disclosed to the Receiving Party
by the Disclosing Party without an obligation of confidentiality and not through
a prior disclosure by the Disclosing Party, (b) was or becomes generally known
to the public through no act or omission of the Receiving Party in violation of
the terms of this Agreement, (c) was lawfully received by the Receiving Party
from a Third Party without restriction on its disclosure and without, to the
reasonable knowledge of the Receiving Party, a breach by such Third Party of an
obligation of confidentiality to the Disclosing Party, or (d) was independently
developed by the Receiving Party without use of or reference to the Confidential
Information of the Disclosing Party. The terms of this Agreement that are not
publicly disclosed through a press release or by filings to financial regulatory
authorities shall be the Confidential Information of both Parties.

1.28.    “Control” or “Controlled” means, with respect to any Know-How, Patents
or other intellectual property rights, that a party has the legal authority or
right (whether by ownership, license or otherwise) to grant a license,
sublicense, access or right to use (as applicable) under such Know-How, Patents,
or other intellectual property rights, on the terms and conditions set forth
herein, in each case without breaching the terms of any agreement with a Third
Party.

1.29.    “Deciphera” shall have the meaning set forth in the preamble of this
Agreement.

1.30.    “Deciphera Acquired Party” shall have the meaning set forth in
Section 2.6(b)(ii).

1.31.    “Deciphera Background Know-How” means any and all Know-How Controlled
by Deciphera or its Affiliates as of the Effective Date or during the Term of
this Agreement that [***]. Schedule 1.31 contains a list of Deciphera Background
Know-How as of the Effective Date. Deciphera Background Know-How shall include
Deciphera’s interest in any improvements to any Deciphera Background Know-How
[***]. Notwithstanding the foregoing, in the event after the Effective Date, a
Third Party becomes an Affiliate of Deciphera or becomes Deciphera’s successor
in interest with respect to this Agreement in each case through a Change of
Control of Deciphera, no Know-How Controlled by such Third Party entity or its
Affiliates immediately prior to such Change of Control transaction or during the
Term shall be considered to be Deciphera Background Know-How for the purposes of
this Agreement unless [***].

 

4



--------------------------------------------------------------------------------

1.32.    “Deciphera Indemnitee(s)” shall have the meaning set forth in
Section 13.1.

1.33.    “Deciphera IP” means Deciphera Background Know-How and Deciphera
Program IP.

1.34.    “Deciphera Know-How” means Deciphera Background Know-How and Deciphera
Program Know-How.

1.35.    “Deciphera Product Marks” shall have the meaning set forth in
Section 9.4.

1.36.    “Deciphera Program IP” means the Deciphera Program Know-How and
Deciphera Program Patents.

1.37.    “Deciphera Program Know-How” means any and all Know-How Controlled by
Deciphera or its Affiliates as of the Effective Date or during the Term of this
Agreement that [***]. Schedule 1.37 contains a list of Deciphera Program
Know-How as of the Effective Date. Deciphera Program Know-How (i) shall include
Deciphera’s interest in any improvements to any Deciphera Program Know-How [***]
and (ii) all Know-How within the New Program IP. Notwithstanding the foregoing,
in the event after the Effective Date, a Third Party becomes an Affiliate of
Deciphera or becomes Deciphera’s successor in interest with respect to this
Agreement in each case through a Change of Control of Deciphera, no Know-How
Controlled by such Third Party entity or its Affiliates immediately prior to
such Change of Control transaction or during the Term shall be considered to be
Deciphera Program Know-How for the purposes of this Agreement unless [***].

1.38.    “Deciphera Program Patents” means the Patents in the Territory
Controlled by Deciphera or its Affiliates as of the Effective Date or during the
Term of the Agreement that [***]. Schedule 1.38 contains a list of Deciphera
Program Patents as of the Effective Date. Deciphera Program Patents shall
include (i) Deciphera’s interest in any improvements to any Deciphera Program
Patents [***] and (ii) all Patents in the Territory claiming New Program IP.
Notwithstanding the foregoing, in the event after the Effective Date, a Third
Party becomes an Affiliate of Deciphera or becomes Deciphera’s successor in
interest with respect to this Agreement in each case through a Change of Control
of Deciphera, no Patent Controlled by such Third Party entity or its Affiliates
immediately prior to such Change of Control transaction or during the Term shall
be considered to be a Deciphera Program Patent for the purposes of this
Agreement unless [***].

1.39.    “Deficient Site” shall have the meaning set forth in Section 5.7(c).

1.40.    “Develop” or “Development” or “Developing” means research, discovery,
and preclinical and clinical drug or biological development activities,
including test method development and stability testing, toxicology,
formulation, quality assurance/quality control development, statistical
analysis, preclinical and clinical studies and regulatory affairs, approval and
registration.

1.41.    “Development Milestone Event” shall have the meaning set forth in
Section 10.2(a).

 

5



--------------------------------------------------------------------------------

1.42.    “Development Milestone Payment” shall have the meaning set forth in
Section 10.2(a).

1.43.    “Development Plan” shall have the meaning set forth in Section 5.2.

1.44.    “Development Technology Transfer” shall have the meaning set forth in
Section 4.1.

1.45.    “Disclosing Party” shall have the meaning set forth in Section 11.1(a).

1.46.    “Dispute” shall have the meaning set forth in Section 16.1.

1.47.    “DPI” shall have the meaning set forth in Section 7.4.

1.48.    “Effective Date” shall have the meaning set forth in the preamble in
this Agreement.

1.49.    “Executive Officers” shall have the meaning set forth in
Section 3.2(f).

1.50.    “Expenses” shall have the meaning set forth in Section 5.4(b).

1.51.    “Expiration Date” shall have the meaning set forth in Section 15.1(a).

1.52.    “Field” means the prevention, prophylaxis, treatment, cure or
amelioration of any disease or medical condition in humans.

1.53.    “First Commercial Sale” means, with respect to any Licensed Product,
the first arm’s length sale of such Licensed Product to a Third Party in a
region of the Territory by Zai, its Affiliate(s) or Sublicensee(s) for use or
consumption in such region following Regulatory Approval. Sales prior to receipt
of marketing and pricing approvals, such as so-called “treatment IND sales,”
“named patient sales” and “compassionate use sales” and any sales to any
government, foreign or domestic, including purchases for immediate sale or
stockpiling purposes, are not a First Commercial Sale in that region.

1.54.    “Follow-on Compound” means a Compound other than ripretinib [***]

1.55.    “FTE” means the equivalent of the work of a full-time individual for a
twelve (12) month period.

1.56.    “FTE Rate” means a rate of US$[***] per FTE per year, to be pro-rated
on an hourly basis of US$[***] per FTE per hour, based on [***] hours per year
for an FTE and is subject to adjustments on an annual basis as of January 1 of
each year, beginning in [***], by factors which reflect (a) the increase in
Deciphera’s (or its Affiliate’s) costs or (b) any change in the Consumer Price
Index for All Urban Consumers (CPI-U) All Items (U.S. city average), as reported
by the U.S. Bureau of Labor Statistics, for January 1 of such year when compared
to the comparable statistics for January 1 of the preceding year.

 

6



--------------------------------------------------------------------------------

1.57.    “Fully Burdened Manufacturing Costs” means the cost of Manufacturing
the Licensed Product. Fully Burdened Manufacturing Costs shall be a “standard
cost” per unit (calculated annually), comprised of the following elements
calculated in accordance with GAAP: [***]. To the extent that Licensed Products
are sourced from one or more CMOs by Deciphera, Fully Burdened Manufacturing
Costs shall be the actual invoiced price paid by Deciphera to such CMO(s) for
the manufacture and supply of a Licensed Product.

1.58.    “GAAP” means the United States generally accepted accounting
principles, consistently applied.

1.59.    “GCP” means all applicable Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of Clinical Trials, including, as applicable (a) as set forth in the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use Harmonized Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good
clinical practice for trials on medicinal products in the Territory, (b) the
Declaration of Helsinki (2004) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), as may be amended from time to time, and (d) the equivalent
Applicable Laws in the region in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.60.    “Generic Product” shall have the meaning set forth in
Section10.4(c)(ii).

1.61.    “GIST” means Gastrointestinal Stromal Tumors as defined in the
International Classification of Diseases, 10th Revision (ICD10) as code
C49.A0-9.

1.62.    “Global Study” means a clinical study designed to obtain Regulatory
Approvals for the Licensed Products in multiple regions and countries through
the conduct of a Clinical Trial in multiple medical institutions, countries,
regions, territories and conducted as part of one (1) unified Clinical Trial or
separately but concurrently in accordance with a common Clinical Trial protocol.

1.63.    “GLP” means all applicable Good Laboratory Practice standards,
including, as applicable, as set forth in the then current good laboratory
practice standards promulgated or endorsed by the U.S. Food and Drug
Administration as defined in 21 C.F.R. Part 58, or the equivalent Applicable
Laws in the region in the Territory, each as may be amended and applicable from
time to time.

1.64.    “Governmental Authority” means any court, commission, authority,
department, ministry, official or other instrumentality of, or being vested with
public authority under any law of, any country, region, state or local authority
or any political subdivision thereof, or any association of countries.

 

7



--------------------------------------------------------------------------------

1.65.    “GSP” means all applicable Good Supply Practice standards, including,
as applicable, as set forth in the then current good supply practice standards
promulgated or endorsed by the FDA as defined in Good Supply Practice for
Pharmaceutical Products or the equivalent Applicable Laws in the region in the
Territory, each as may be amended and applicable from time to time.

1.66.    “ICC Rules” shall have the meaning set forth in Section 16.4(a).

1.67.    “IND” means an investigational new drug application or equivalent
application filed with the applicable Regulatory Authority, which application is
required to commence Clinical Trials in the applicable country.

1.68.    “Indemnifying Party” shall have the meaning set forth in Section 13.3.

1.69.    “Indemnitee” shall have the meaning set forth in Section 13.3.

1.70.    “Indication” means a separate and distinct disease or condition, or
sign or symptom of a disease or medical condition. For clarity, different lines
of treatment or the treatment of separate stages or forms of the same diseases
or medical condition shall not constitute separate Indications.

1.71.    “Initial Development Plan” shall have the meaning set forth in
Section 5.2.

1.72.    “Initiation” means, with respect to a Clinical Trial, the
administration of the first dose of the Licensed Product or comparator to the
first patient or subject in such Clinical Trial.

1.73.    “INTRIGUE Study” shall have the meaning set forth in Section 5.4(a).

1.74.    “Invention” means any process, method, composition of matter, article
of manufacture, discovery or finding, patentable or otherwise, that is invented
as a result of a Party (or the Parties jointly) exercising its (their) rights or
carrying out its obligations under this Agreement, including all rights, title
and interest in and to the intellectual property rights therein.

1.75.    “IRB” shall have the meaning set forth in Section 5.3.

1.76.    “Joint Steering Committee” or “JSC” shall have the meaning set forth in
Section 3.2(a).

1.77.    “Know-How” means any proprietary scientific or technical information,
results and data of any type whatsoever, in any tangible or intangible form
whatsoever, including databases, safety information, practices, methods,
techniques, specifications, formulations, formulae, knowledge, know-how, skill,
experience, test data including pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data.

1.78.    “Knowledge” means, with respect to [***].

 

8



--------------------------------------------------------------------------------

1.79.    “Licensed Product” means any pharmaceutical preparation containing the
Compound.

1.80.    “Losses” shall have the meaning set forth in Section 13.1.

1.81.    “Manufacture” or “Manufacturing” or “Manufactured” means all operations
involved in the manufacturing, filling and finishing, quality control testing
(including in-process, release and stability testing, if applicable), storage,
releasing and packaging.

1.82.    “Major Market” shall have the meaning set forth in Section 15.1(c)

1.83.    “Medical Affairs” means activities conducted by a Party’s medical
affairs departments (or, if a Party does not have a medical affairs department,
the equivalent function thereof), including communications with key opinion
leaders, medical education, symposia, advisory boards (to the extent related to
medical affairs or clinical guidance), publications, congress presentations and
posters, published manuscripts, activities performed in connection with patient
registries and post-approval trials, and other medical programs and
communications, including educational grants, research grants (including
conducting investigator-initiated studies), and charitable donations to the
extent related to medical affairs and not to other activities that do not
involve the promotion, marketing, sale, or other Commercialization of the
Licensed Product and are not conducted by a Party’s medical affairs (or
equivalent) departments, all of which shall be conducted in accordance with
Applicable Law.

1.84.    “Medical Affairs Plan” means an overall plan for the Medical Affairs
activities for the Licensed Product to be conducted in the Territory prepared
and updated by Zai as provided in Section 8.1, however Medical Affairs
activities conducted outside the Territory with healthcare professionals
resident in the Territory (e.g., meetings at congresses outside the Territory)
may be included in this Medical Affairs Plan.

1.85.    “Milestone Events” means Development Milestone Events and Net Sales
Milestone Events.

1.86.    “Milestone Payments” means Development Milestone Payments and Net Sales
Milestone Payments.

1.87.    “Net Sales” means the gross price billed or invoiced on sales of the
Licensed Product by Zai, its Affiliates, or Sublicensees to a Third Party in the
Territory, less (without duplication) usual and customary:

(a)    [***] discounts actually granted and deducted solely on account of sales
of the Licensed Product, but excluding early payment discounts;

(b)    rebates actually paid [***] solely on account of the purchase of such
Licensed Product;

 

9



--------------------------------------------------------------------------------

(c)    credits issued for the Licensed Product [***] actually granted and
related to the Licensed Product;

(d)    (i) freight expense (actual), including insurance, to the extent it is
not charged to or reimbursed by the customer, (ii) [***], (iii) bad debt written
off under GAAP, with reasonable collection efforts and added back if collected,
[***]; and

(e)    Taxes (including, but not limited to sales, value added, consumption and
similar taxes; but excluding income taxes) actually incurred, paid or collected
and remitted to the relevant tax authority for the sale of the Licensed Product;
provided that any amount of such taxes refunded, recovered or credited back by
the relevant tax authority shall be included in Net Sales.

Each of the amounts set forth above shall be determined from the books and
records of Zai, its Affiliate or Sublicensee, maintained in accordance with GAAP
or in the case of Sublicensees, such similar accounting principles, consistently
applied, and any amounts that are deducted from Net Sales pursuant to one
subsection may not be deducted pursuant to another subsection (i.e., a deduction
may only be taken once).

The transfer of a Licensed Product to an Affiliate, Sublicensee, or other Third
Party (w) in connection with the Development or testing of a Licensed Product
(including the conduct of clinical studies), (x) for purposes of distribution as
promotional samples, (y) for indigent or similar public support or compassionate
use programs, or (z) by and between Zai and its Affiliates or Sublicensees shall
not, in any case, be considered a Net Sale of a Licensed Product under this
Agreement. Subject to the foregoing, any sales income received by Zai, its
Affiliates or Sublicensees for Licensed Products prior to Regulatory Approval
shall be Net Sales and subject to the Royalty Payments under Section 10.4.

Net Sales shall also include and be deemed to have been made with respect to any
Licensed Products used by Zai or any Affiliate, for its own commercial purposes,
or transferred to any Third Party for less than the transferee is then charging
in normal arms-length sales transactions; and Net Sales in all such cases shall
be deemed to have been made at the prices therefor at which such Licensed
Products are then being sold to the customers of such user or transferor (or of
Zai, if an Affiliate is a user but not a seller) in arms-length sales
transactions. For clarity, in the event the Licensed Product is sold in an
arms-length transaction to a governmental agency, a group purchase entity or any
other entity having the bargaining power to negotiate the purchase price below
normal retail price in transactions of lesser volume, Net Sales shall be
calculated based on the actual price negotiated and agreed to for such agency or
entity and not be based on the price charged in other arms-length sales
transactions.

To the extent that Zai or any of its Affiliates, or Sublicensees, provides to
the purchasing Third Party discounts or allowances that are applicable to
purchases of the Licensed Product and one or more other products (such as in a
“bundled sale” arrangement), such discounts and allowances shall be allocated
between the Licensed Product (for purposes of the deductions used in calculating
Net Sales as above) and such other products in an equitable and commercially
reasonable manner that does not unfairly or inappropriately bias the level of
discounting against the Licensed Product (as compared to the other products).

 

10



--------------------------------------------------------------------------------

If Zai or any of its Affiliates, or Sublicensees, sells a Licensed Product as a
Licensed Component of a Combination Product in the Territory in any Calendar
Quarter, then Net Sales shall be calculated by multiplying the Net Sales of the
Combination Product during such Calendar Quarter by the fraction A/(A+B), where
A is the average Net Sales per unit sold of the Licensed Component when sold
separately in the Territory during such Calendar Year (calculated by determining
the Net Sales of the Licensed Component during such Calendar Quarter in
accordance with the definition of Net Sales set forth herein and dividing such
Net Sales by the number of units of the Licensed Component during such Calendar
Quarter) and B is the average Net Sales per unit sold of the Other Component(s)
included in the Combination Product when sold separately during such Calendar
Quarter (calculated by determining the Net Sales of such Other Component(s) sold
during such Calendar Quarter by applying the definition of Net Sales set forth
herein as if it applied to sales of such Other Component(s) and dividing such
Net Sales by the number of units of such Other Component(s) sold during such
Calendar Quarter).

For purposes of calculating the average Net Sales per unit sold of a Licensed
Component and Other Component(s) of a Combination Product, any of the deductions
described herein that apply to such Combination Product shall be allocated among
sales of the Licensed Component and sales of the Other Component(s) included in
such Combination Product as follows: (1) deductions that are attributable solely
to the Licensed Component or one of the Other Component(s) shall be allocated
solely to Net Sales of the Licensed Component or such Other Component, as
applicable, and (2) all other deductions shall be allocated among sales of the
Licensed Component and sales of the Other Component(s) in proportion to Zai’s
and Deciphera’s mutual agreement of the fair market value of the Licensed
Component and the Other Component(s).

In the event that no separate sales of the Licensed Component or any Other
Component(s) included in a Combination Product are made by Zai or its
Affiliates, or Sublicensees, during a Calendar Quarter in which such Combination
Product is sold, the average Net Sales per unit sold in the above described
equation shall be replaced with Zai’s and Deciphera’s mutual agreement of the
fair market value of the Licensed Component and each of the Other Component(s)
included in such Combination Product.

1.88.    “Net Sales Milestone Event” shall have the meaning set forth in
Section 10.3(a).

1.89.    “Net Sales Milestone Payment” shall have the meaning set forth in
Section 10.3(a).

1.90.    “New IP” shall have the meaning set forth in Section 14.1(a).

1.91.    “New Program IP” shall have the meaning set forth in Section 14.1(a).

1.92.    “NMPA” means the National Medical Product Administration, formerly
known as the China Food and Drug Administration, and local or provincial
counterparts thereto, and any successor agency(ies) or authority thereto having
substantially the same function.

1.93.    “Party” or “Parties” shall have the meaning set forth in the preamble
to this Agreement.

 

11



--------------------------------------------------------------------------------

1.94.    “Patent Prosecution” means the responsibility and authority for
(a) preparing, filing and prosecuting applications (of all types) for any
Patent, (b) managing any interference, opposition, re-issue, reexamination,
invalidation proceedings, revocation, nullification, or cancellation proceeding
relating to the foregoing, (c) deciding to abandon Patent(s), (d) listing in
regulatory publications (as applicable), (e) patent term extension, and
(f) settling any interference, opposition, revocation, nullification or
cancellation proceeding.

1.95.    “Patents” means (a) all national, regional and international patents
and patent applications, including any provisional patent application, (b) any
patent application claiming priority from such patent application or provisional
patent applications, including divisions, continuations, continuations-in-part,
additions, (c) any patent that has issued or in the future issues from any of
the foregoing patent applications, including any utility or design patent or
certificate of invention, and (d) re-issues, renewals, extensions,
substitutions, re-examinations or restorations, registrations and revalidations,
and supplementary protection certificates and equivalents to any of the
foregoing.

1.96.    “Person” means any individual, sole proprietorship, corporation, joint
venture, limited liability company, partnership, limited partnership, limited
liability partnership, trust or any other private, public or governmental
entity.

1.97.    “Pharmacovigilance Agreement” shall have the meaning set forth in
Section 6.4(a).

1.98.    “Phase I Clinical Study” means any Clinical Trial(s), the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients, that would satisfy the requirement of 21 C.F.R. § 312.21(a), or its
foreign equivalent, as may be amended from time to time, or any analogous
Clinical Trial described or defined in Applicable Laws.

1.99.    “Phase III Clinical Study” means any Clinical Trial(s), which Clinical
Trial(s) is (are) designed to (a) establish that the Licensed Product is safe
and efficacious for its intended use; (b) define warnings, precautions and
adverse reactions that are associated with the Licensed Product in the dosage
range to be prescribed; and (c) be a pivotal study for submission of an
Regulatory Approval Application to obtain Regulatory Approval for such Licensed
Product in any region or regulatory jurisdiction, as defined in 21 C.F.R. §
312.21(c), or its foreign equivalent, as may be amended from time to time, or
any analogous Clinical Trial described or defined in Applicable Laws.

1.100.    “PRC” means the People’s Republic of China, which for the purposes of
this Agreement shall exclude Hong Kong, Macau, and Taiwan.

1.101.    “Prime Rate” means for any day a per annum rate of interest equal to
the “prime rate,” as published in the “Money Rates” column of The Wall Street
Journal, from time to time, or if for any reason such rate is no longer
available, a rate equivalent to the base rate on corporate loans posted by at
least percent (70%) of the ten largest U.S. banks.

1.102.    “Product Infringement” shall have the meaning set forth in
Section 14.4(a).

 

12



--------------------------------------------------------------------------------

1.103.    “Product Marks” shall have the meaning set forth in Section 9.4.

1.104.    “Product Specifications” means the acceptance criteria agreed by the
Parties, including numerical limits, ranges or other criteria for the Licensed
Product.

1.105.    “Public Official” shall have the meaning set forth in Section 12.5(d).

1.106.    “Quality Agreement” shall have the meaning set forth in Section 7.2.

1.107.    “Receiving Party” shall have the meaning set forth in Section 11.1(a).

1.108.    “Reduced Taxes” shall have the meaning set forth in Section 10.8.

1.109.    “Regional Studies” shall have the meaning set forth in Section 5.2(b).

1.110.    “Regulatory Approval” means, with respect to a Licensed Product in a
region or a country, the approvals from the necessary Governmental Authority or
Regulatory Authority to import, market and sell such Licensed Product in such
region, including pricing approvals (but excluding reimbursement approvals).

1.111.    “Regulatory Approval Application” means a New Drug Approval
Application or Biologics License Application (each, as defined in the U.S.
Federal Food, Drug and Cosmetic Act (21 U.S.C. §301 et seq.), as amended from
time to time) in the U.S., or any corresponding application for approval to
market or sell a product in any country, region or jurisdiction in the Territory
outside the U.S.

1.112.    “Regulatory Authority” means any applicable Governmental Authority
responsible for granting Regulatory Approvals for Licensed Products, including
the NMPA, and any corresponding national or regional regulatory authorities.

1.113.    “Regulatory Submissions” means any filing, application, or submission
with any Regulatory Authority, including authorizations, approvals or clearances
arising from the foregoing, including Regulatory Approvals, and all
correspondence or communication with or from the relevant Regulatory Authority,
as well as minutes of any material meetings, telephone conferences or
discussions with the relevant Regulatory Authority, in each case, with respect
to a Licensed Product.

1.114.    “Remedial Action” shall have the meaning set forth in Section 6.8.

1.115.    “Replacement Site” shall have the meaning set forth in Section 5.7(c).

1.116.    “Retained Rights” shall have the meaning set forth in Section 2.2.

1.117.    “Royalty Payment” shall have the meaning set forth in Section 10.4(a).

1.118.    “Royalty Term” shall have the meaning set forth in Section 10.4(b).

1.119.    [***]

 

13



--------------------------------------------------------------------------------

1.120.    “Sublicensee” means a Third Party, or Zai’s Affiliates who was granted
a sublicense by Zai under the licenses granted in Section 2.1. For clarity, a
Third Party who was granted a sublicensee by a Sublicensee shall also be deemed
a Sublicensee.

1.121.    “Supply Agreement” shall have the meaning set forth in Section 7.2.

1.122.    “Supply Notice” shall have the meaning set forth in Section 15.1(c).

1.123.    “Support Studies” shall have the meaning set forth in Section 5.2(b).

1.124.    [***]

1.125.    [***]

1.126.    “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon). For the avoidance of doubt, Taxes includes VAT.

1.127.    “Term” shall have the meaning set forth in Section 15.1.

1.128.    “Territory” means the PRC, Hong Kong, Macau, and Taiwan (which for
purposes of this Agreement shall each be deemed a region).

1.129.    [***]

1.130.    “Third Party” means an entity other than (a) Zai and its Affiliates or
(b) Deciphera and its Affiliates.

1.131.    “Transition Period” shall have the meaning set forth in
Section 15.8(b)(iv).

1.132.    “U.S. Dollars” or “$” means United States dollars, the lawful currency
of the United States.

1.133.    “Upfront Payment” shall have the meaning set forth in Section 10.1.

1.134.    “Valid Claim” means (a) a claim of an issued and unexpired Patent
included within the Deciphera Program Patents that (i) covers the practice of
the Licensed Product in the Territory that (ii) has not been permanently revoked
or held unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, which decision is not appealable or is not
appealed within the time allowed for appeal, and has not been abandoned,
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise or (b) a claim of a pending patent application included
within the Deciphera Program Patents in the Territory that (1) would cover the
practice of the Licensed Product in the Territory if such claim was to issue,
(2) has not been pending for more than [***] from its earliest priority date,
and (3) (A) has not been cancelled, withdrawn or abandoned or (B) finally
rejected by an administrative agency action from which no appeal can be taken or
that has not been appealed within the time allowed for appeal.

 

14



--------------------------------------------------------------------------------

1.135.    “VAT” means value-added taxes or other similar taxes.

1.136.    [***].

1.137.    “Zai” shall have the meaning set forth in the preamble of this
Agreement.

1.138.    “Zai Acquired Party” shall have the meaning set forth in
Section 2.6(b)(iii).

1.139.    “Zai Indemnitee(s)” shall have the meaning set forth in Section 13.2.

1.140.    “Zai IP” means any and all Know-How and Patents Controlled by Zai or
its Affiliates as of the Effective Date or during the Term that are generated or
used by Zai in the Development, packaging, having packaged, or Commercialization
of a Licensed Product; provided that if any such Know-How or Patent is
in-licensed by Zai from a Third Party, then such Know-How or Patent shall not be
included in Zai IP unless Deciphera agrees in writing to comply (and does in
fact comply) with the applicable terms and conditions of such Third Party
license and to pay (and does in fact pay) any amount that Zai is obligated to
pay such Third Party on account of Zai’s grant and/or Deciphera’s exercise of a
sublicense under such Know-How or Patent.

ARTICLE 2

LICENSES; NON-COMPETE

2.1.    License Grant to Zai.

(a)    Subject to the terms and conditions of this Agreement, Deciphera hereby
grants to Zai, during the Term, (i) an exclusive, royalty-bearing license, with
the right to grant sublicenses solely in accordance with Section 2.3, under the
Deciphera Program IP to Develop, package or have packaged, distribute, use,
sell, offer for sale, import and otherwise Commercialize the Licensed Products
in the Field in the Territory; (ii) a non-exclusive, royalty-bearing license,
with the right to grant sublicenses solely in accordance with Section 2.3, under
the Deciphera Background Know-How to Develop, package or have packaged,
distribute, use, sell, offer for sale, import and otherwise Commercialize the
Licensed Products in the Field in the Territory; and (iii) a non-exclusive,
royalty-bearing license, with the right to grant sublicenses solely in
accordance with Section 2.3, under the Deciphera Program IP and Deciphera
Background Know-How to package or have packaged the Licensed Product in [***]
for Development, distribution, use, sale and Commercialization in the Field in
the Territory.

(b)    For clarity, the licenses granted under this Section 2.1 (i) do not
include the right to primary or secondary Manufacture or to have Manufactured
the Compound, Licensed Products or drug substance of the Licensed Products in
the Field in the Territory but (ii) include the right for Zai to package the
Licensed Product in the Territory solely pursuant to Section 7.1.

2.2.    Deciphera Retained Rights. Notwithstanding anything to the contrary in
this Agreement, Deciphera hereby expressly retains, on behalf of itself (and its
Affiliates, licensees, and sublicensees) (a) all rights under the Deciphera IP
to fulfill, either itself, its Affiliates or

 

15



--------------------------------------------------------------------------------

through subcontractors, Deciphera’s obligations under this Agreement,
(b) subject to Section 2.6 and subject to Zai’s non-exclusive right to package
or have packaged the Licensed Product in [***] in accordance with
Section 2.1(a), the exclusive rights with respect to Deciphera IP to the extent
relating to the Development, Manufacture and Commercialization of the Compound
or Licensed Product outside the Territory, and (c) (i) the non-exclusive rights
under the Deciphera IP to Develop or have Developed, and (ii) the exclusive the
rights to Manufacture or have Manufactured, in each case of (i) and (ii) the
Compound or Licensed Product in the Territory solely to support (1) the
Development and Commercialization of the Licensed Product by Deciphera outside
of the Territory or (2) the Development and Commercialization of the Licensed
Product by Zai in the Territory (including through the conduct of Global Studies
by Deciphera pursuant to Section 5.4) (the “Retained Rights”). In the event that
Deciphera wishes to exercise its Retained Rights to Manufacture or have
Manufactured the Licensed Product in the Territory, or to conduct the Global
Studies in the Territory during the Term, Deciphera shall notify Zai in writing
and the Parties shall discuss and coordinate regulatory activities relating to
such Manufacture and Development activities in the Territory; provided that in
no event such discussion and coordination shall diminish Deciphera’s sole
discretion and final decision-making authority with respect to any Global Study.
Zai acknowledges and agrees that the Retained Rights includes the right for
Deciphera to grant licenses under clause (a) or clause (c) of the Retained
Rights to its Affiliates and Third Parties in the Field in the Territory;
provided that, except for sales to Zai, subject to Section 15.1, during and
after the expiration (but not early termination) of the Term, Deciphera shall
not, and shall obligate its Affiliates, licensees, and sublicensees to not, sell
or offer for sale in the Territory any Licensed Product Manufactured under the
Retained Rights. For the avoidance of doubt, subject to Section 15.1, the
Retained Rights shall exclude the right under the Deciphera IP to Commercialize
the Compound or Licensed Product in the Field in the Territory during and after
the expiration (but not early termination) of the Term, and Deciphera, its
Affiliates and licensees shall not undertake such Commercialization in the Field
in the Territory without Zai’s express prior written consent.

2.3.    Right to Sublicense.

(a)    General. [***] Zai shall have the right to grant sublicenses to any Third
Party as proposed in writing by Zai under the licenses granted in Section 2.1.
Zai shall have the right to grant sublicenses to its Affiliates under the
licenses granted in Section 2.1 [***]. Zai shall be liable for (i) its
Sublicensee’s conduct that is prohibited under this Agreement, and (ii) its
Sublicensee’s breach of this Agreement which shall be deemed a breach of this
Agreement as if Zai had itself conducted the action or inaction attributed to
the beach of this Agreement, provided that Zai shall have the right to cure, if
curable, such breach on behalf of such Sublicensee within [***] days following
the receipt of notice of such breach.

(b)    Restrictions. Zai shall not grant a sublicense to any Third Party that
has been debarred or disqualified by any Governmental Authority or is subject to
any proceedings, sanctions or fines under any Anti-Corruption Law. Zai shall
ensure that, prior to engaging any Third Party as a Sublicensee that such Third
Party is subject to written agreements containing terms and conditions that:
(i) require each such Sublicensee to protect and keep confidential any
Confidential Information of the Parties, including in accordance with ARTICLE
11; (ii) provide Deciphera with the right to audit (either by itself or through
Zai or Zai’s designee) the books and records of each such Sublicensee in
accordance with this Agreement (including pursuant to

 

16



--------------------------------------------------------------------------------

Sections 5.7(b), 6.5, 9.6, 10.6(d), and 12.5(a)(iv)); (iii) do not impose any
payment obligations or liability on Deciphera; and (iv) are otherwise consistent
with the terms of this Agreement. Zai shall provide a copy of the complete
executed agreement with each Sublicensee to Deciphera; provided that Zai shall
be permitted to redact commercially sensitive economic terms of any such
agreement which terms are not necessary for Deciphera to confirm its rights
hereunder. Zai shall remain primarily responsible for all of its obligations
under this Agreement that have been delegated or sublicensed to any Sublicensee.

2.4.    License Grant to Deciphera. Zai hereby grants to Deciphera a perpetual,
non-exclusive, fully paid-up and royalty free, transferrable, unlimited,
sublicenseable (in multiple tiers) license under Zai IP to (a) fulfill, either
itself, its Affiliates or through subcontractors, its obligations under this
Agreement, including its manufacturing and supply obligations under ARTICLE 7,
(b) Develop or Manufacture the Compound and Licensed Product in the Territory
solely for the purpose of the Development and Commercialization of the Compound
and Licensed Product outside the Territory, and (c) Develop, Manufacture and
Commercialize the Compound and Licensed Product outside the Territory.

2.5.    No Implied Licenses; Negative Covenant. Except as set forth herein,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, under any Know-How, trademarks, patents or patent
applications of the other Party. Each Party shall not, and shall not permit any
of its Affiliates or sublicensees to, practice any Patent or Know-How licensed
to it by the other Party outside the scope of the licenses granted to it under
this Agreement.

2.6.    Exclusivity.

(a)    Non-Compete. During the Term, except as provided in Section 2.6(b) below
or otherwise expressly contemplated under this Agreement, neither Party shall,
and each Party shall cause its Affiliates and Sublicensees to not, engage in
(independently or for or with any Third Party) any Development, Manufacture or
Commercialization in the Territory of any compound or product that is [***];
provided that in the event (i) [***]; and (ii) [***] then (iii) the Parties
shall discuss in good faith whether such pharmaceutical product would not be
deemed a Competing Product for the purposes of this Agreement and (iv) [***],
shall such pharmaceutical product not be deemed a Competing Product.

(b)    Change of Control; Acquisition.

(i)    Change of Control of a Party. In the event that a Party or any of its
Affiliates undergoes a Change of Control with a Third Party (a “Acquirer”), the
restrictions set forth in Section 2.6(a) shall not apply to (1) any activities
that would otherwise constitute a breach of Section 2.6(a), including a
Competing Product that is being developed, manufactured or commercialized
(collectively, “Competing Activities”), [***]

(ii)    Acquisition of a Third Party by Deciphera. In the event that Deciphera
or any of its Affiliates merges or consolidates with, or otherwise acquires a
Third Party (whether such transaction occurs by way of a sale of assets, merger,
consolidation or similar transactions) (a “Deciphera Acquired Party”), the
restrictions set forth in Section 2.6(a) shall not apply [***]

 

17



--------------------------------------------------------------------------------

(iii)    Acquisition of a Third Party by Zai. In the event that Zai or any of
its Affiliates merges or consolidates with, or otherwise acquires a Third Party
(whether such transaction occurs by way of a sale of assets, merger,
consolidation or similar transactions) (a “Zai Acquired Party”), that is
performing any Competing Activities at the closing of such transaction, then
[***]. Notwithstanding the foregoing, in the event [***], then [***] unless and
until [***].

ARTICLE 3

GOVERNANCE

3.1.    Alliance Managers. Within thirty (30) days following the Effective Date,
each Party shall appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications (including a general
understanding of pharmaceutical Development and Commercialization issues) to act
as its alliance manager under this Agreement (the “Alliance Manager”). The
Alliance Managers shall serve as the primary contact points between the Parties
regarding the activities contemplated by this Agreement. The Alliance Managers
shall (a) facilitate the flow of information; (b) otherwise promote
communication, coordination and collaboration between the Parties, providing
single point communication for seeking consensus both internally within each
Party’s respective organization, including facilitating review of external
corporate communications, and raising cross-Party or cross-functional disputes
in a timely manner; and (c) manage the JSC meetings by (i) calling meetings of
the JSC; (ii) preparing and issuing minutes of each such meeting within ten
(10) Business Days thereafter; and (iii) preparing and circulating an agenda for
the upcoming meeting, in each case at the direction of and in consultation with
the then current chairperson. Each Party may replace its Alliance Manager by
written notice to the other Party.

3.2.    Joint Steering Committee.

(a)    Formation. Within twenty (20) days after the Effective Date, the Parties
shall establish a joint steering committee (the “Joint Steering Committee” or
the “JSC”) to cooperate, coordinate, integrate, monitor and oversee the
Development and Commercialization of the Licensed Products in the Field in the
Territory under this Agreement. Each Party shall appoint three
(3) representatives to the JSC, each of whom shall be an officer or employee of
the applicable Party having sufficient seniority within such Party to make
decisions arising within the scope of the JSC’s responsibilities. Each Party may
replace its JSC representatives upon written notice to the other Party. Upon the
JSC’s establishment, a representative from Zai shall act as the chairperson of
the JSC. Once a year, the role of chairperson shall rotate between
representatives of the Parties. The chairperson shall not have any greater
authority than any other representative of the JSC.

(b)    Role. The JSC shall (i) provide a forum for the discussion of the
Parties’ activities under this Agreement; (ii) review, discuss and approve the
overall strategy for the Development and Commercialization of the Licensed
Product in the Field in the Territory; (iii)

 

18



--------------------------------------------------------------------------------

review, discuss and approve the Development Plan and amendments thereto;
(iv) review and discuss the Commercialization Plan and amendments thereto;
(v) review, discuss and approve the Product Specifications; (vi) establish
subcommittees as necessary or advisable to further the purpose of this
Agreement; (vii) report safety issues of the Licensed Products to Regulatory
Authorities; (viii) manage the supply chain; (ix) through a subcommittee solely
consisting of medical affairs personnel, review, discuss, and approve the
Medical Affairs Plan and oversee the Medical Affairs activities of the Parties
in the Territory; and (x) perform such other functions as expressly set forth in
this Agreement or allocated to it by the Parties’ written agreement.

(c)    Limitation of Authority. The JSC shall only have the powers expressly
assigned to it in this ARTICLE 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement; (ii) waive either Party’s compliance with the terms and conditions of
this Agreement; (iii) determine any such issue in a manner that would conflict
with the express terms and conditions of this Agreement; (iv) make any decisions
related to, or [***] other matters related to [***] or (v) impose any other
obligations on either Party without the prior written consent of such Party.
Notwithstanding anything to the contrary under this Agreement or in the
Development Plan, [***].

(d)    Meetings. The JSC shall hold meetings at such times as it elects to do
so, but in no event shall such meetings be held less frequently than once every
Calendar Quarter until the earlier of (i) one (1) year after the Effective Date,
or (ii) Zai first receives a Regulatory Approval Application for the Licensed
Product in the PRC. Thereafter, the JSC shall hold meeting no less frequently
than once every six (6) months. Each Party may call additional ad hoc JSC
meetings as the needs arise with reasonable advance notice to the other Party.
Meetings of the JSC may be held in person, by audio or video teleconference;
provided that at least one (1) meeting per Calendar Year of the JSC shall be
held in person. In-person JSC meetings shall be held at locations selected
alternately by the Parties. Each Party shall be responsible for such Party’s
expenses of participating in the JSC meetings. No action taken at any JSC
meeting shall be effective unless at least two (2) representatives of each Party
are participating in such JSC meeting.

(e)    Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants relevant to items on the issued agenda, in
addition to its representatives, to attend the JSC meetings in a non-voting
capacity; provided that if either Party intends to have any Third Party
(including any consultant) attend such a meeting, such Party shall provide prior
written notice to the other Party. Such Party shall also ensure that such Third
Party is bound by confidentiality and non-use obligations consistent with the
terms of this Agreement.

(f)    Decision-Making. All decisions of the JSC shall be made by unanimous
vote, with each Party’s representatives collectively having one (1) vote. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before the JSC, the JSC cannot reach a decision as to such
matter within [***] after such matter was brought to the JSC for resolution,
such matter shall be referred by the Parties’ Alliance Managers to the Chief
Executive Officer of Deciphera (or a senior office designated by the Chief
Executive Officer of Deciphera) and the Chief Executive Officer of Zai (or a
senior office designated by the Chief Executive Officer of Zai) (the “Executive
Officers”) for resolution. [***]

 

19



--------------------------------------------------------------------------------

(g)    Exchange of Information. The Parties shall cooperate to exchange
information with respect to Development, Commercialization and Medical Affairs
activities conducted by each Party and their Affiliates, licensees and
sublicensees. Such exchange shall include summaries of all Clinical Trials and
other studies of the Licensed Product as reasonably requested by a Party. For
Clinical Trials that may be used to support Regulatory Approval in the other
Party’s Territory (including Global Studies), such exchange shall also include
all data, results and analyses as reasonably requested by a Party, and the other
Party shall have the right to use such data and results for the purpose of
obtaining and maintaining Regulatory Approval of the Licensed Product in its
territory.

ARTICLE 4

DEVELOPMENT TECHNOLOGY TRANSFERS

4.1.    Transfer of Deciphera Know-How. Deciphera shall transfer to Zai all
Deciphera Know-How listed in Schedule 1.31 and Schedule 1.37 to the extent
necessary or reasonably useful for Zai to perform its obligations under this
Agreement, which transfer shall occur in a manner and following a reasonable
schedule established by the JSC. During the Term, Deciphera shall provide Zai
with additional Deciphera Know-How, to the extent such Deciphera Know-How comes
to Deciphera’s attention (or are reasonably requested by Zai) and have not
previously been provided to Zai, to the extent necessary or reasonably useful
for Zai to exercise its rights or perform its obligations under this Agreement.

4.2.    Assistance by Deciphera. At Zai’s reasonable request, Deciphera shall
cooperate with Zai to provide such reasonable technical assistance as may be
necessary in connection with (a) the transfer to Zai of the Development of
Licensed Products in the Territory and (b) the seeking of Regulatory Approval
for Licensed Products in the Territory, in each case as is consistent with the
capacity and capabilities of Deciphera. Upon Zai’s request for any reasonable
technical assistance, Deciphera shall provide Zai with such reasonable technical
assistance [***]. For clarity, [***] part of technical assistance provided to
Zai by Deciphera to the extent [***].

4.3.    No Manufacturing Technology Transfer. For the avoidance of doubt,
Deciphera shall not be obligated to transfer any Know-How Controlled by
Deciphera or its Affiliates or otherwise relating to the Manufacture of the
Licensed Product to Zai.

ARTICLE 5

DEVELOPMENT

5.1.    Diligence and Responsibilities.

(a)    Zai shall be responsible for, and shall use Commercially Reasonable
Efforts to, Develop the Licensed Product in the Field in the Territory in
accordance with the Development Plan. For clarity, Zai shall use Commercially
Reasonable Efforts to Develop the Licensed Products pursuant to the Development
Plan [***].

 

20



--------------------------------------------------------------------------------

(b)    Zai shall use Commercially Reasonable Efforts to conduct its tasks
pursuant to the Development Plan and to achieve the objectives of the
Development Plan. Zai shall perform such obligations under the Development Plan
in a professional manner, and in compliance in all respects with the Development
Plan and the requirements of Applicable Laws, GCP and cGMP. Changes in the scope
or direction of the Development work under this Agreement that would require a
material deviation from the Development Plan must be approved by the JSC as set
forth in Section 3.2(b).

(c)    Zai shall use Commercially Reasonable Efforts to Develop the Licensed
Product through the most expeditious available regulatory pathway in the
Territory.

5.2.    Development Plan. The Parties shall undertake the Development of the
Licensed Product in a collaborative and efficient manner in accordance with this
ARTICLE 5. The Development of the Licensed Product relating to the Territory
under this Agreement shall be governed by a written Development Plan (the
“Development Plan”), as such Development Plan may be revised from time to time
in accordance with this Section 5.2. The Development Plan shall also include an
outline of the Global Studies; provided that for clarity, such outline shall be
for purposes of reference only [***]. Deciphera shall provide Zai with the
protocol of the Global Studies upon request. The Development Plan shall contain
in reasonable detail the major Development activities and the timelines for
achieving such activities, including activities designed to achieve Regulatory
Approvals for the Licensed Product in the Territory [***]. As of the Effective
Date, the Parties have agreed to the initial Development Plan, which is attached
hereto as Schedule 5.2 (the “Initial Development Plan”). From time to time,
[***], Zai shall propose updates or amendments, if any, to the Development Plan
in consultation with Deciphera and submit such proposed updated or amended plan
to the JSC for review, discussion, and approval. In accordance with
Section 3.2(b), the JSC shall review and approve any updates or amendments to
the Development Plan.

(a)    The Initial Development Plan shall list those activities that the Parties
mutually agree that Zai shall undertake over a [***] period from the Effective
Date for the purpose of coordinating and integrating the Development activities
for the worldwide Development of the Licensed Products.

(b)    The Initial Development Plan shall include (i) a list of any non-clinical
studies or Clinical Trials in the Territory or outside the Territory (other than
the Global Studies) that the Parties mutually agree would be required to support
the regulatory activities in the Territory, such as drug interaction studies or
comparability studies in connection with any manufacturing process changes (the
“Support Studies”), or (ii) any country-specific development plans required to
support registration of a Licensed Product in one or more regions in the
Territory that are not covered under the Global Studies or Support Studies (the
“Regional Studies”).

5.3.    Abandoned Development. If, prior to the First Commercial Sale of any
Licensed Product Developed under the Development Plan, (a) no Active Development
Activities (as defined below) have been conducted by Zai, its Affiliates or
permitted Sublicensee for [***], (b) such inactivity was not caused by a Serious
Adverse Event or Serious Adverse Drug Reaction reported pursuant to the
Pharmacovigilance Agreement, Regulatory Authority or was not due to

 

21



--------------------------------------------------------------------------------

a force majeure event or Deciphera’s failure to supply sufficient quantities of
the Licensed Product to Zai, and (c) Deciphera has complied with its obligations
under this Agreement and the Supply Agreement during such time period, then Zai
shall be deemed to have abandoned the Development under the applicable
Development Plan for the Licensed Product therein (“Abandoned Development”).
[***]. “Active Development Activities” exists if Zai has performed or is
performing any of the following Development activities: [***].

5.4.    Global Study.

(a)    General. Deciphera (i) may initiate, suspend, or cease a Global Study for
the Licensed Product for any Indication and (ii) shall [***] such Global Study
or [***] such Global Study. The Parties acknowledge that Deciphera is currently
conducting a Global Study for the Licensed Product for [***]. Notwithstanding
anything to the contrary hereunder, (1) Deciphera shall be responsible for all
Clinical Trial costs for any Global Study initiated and conducted by Deciphera
[***] in the Territory, such costs to exclude all FTE costs and related expenses
incurred by Zai in providing such assistance (referred to in the preceding
sentence) in the Territory related to a Global Study, (2) [***] (3) Zai shall
provide reasonable assistance [***] to Deciphera for any such Global Study in
the Territory upon reasonable request of Deciphera, (4) Deciphera shall keep Zai
reasonably informed of any material activities or progress of any such Global
Study to the extent related to the Development of the Licensed Products in the
Territory, and (5) Zai may provide recommendations or advice on Clinical Trial
sites, and other Territory-specific matters in relation to any such Global
Study, which Deciphera shall consider in good faith; provided, however, [***].

(b)    [***].

5.5.    Development Reports. The status, progress and results of Zai’s
Development activities under this Agreement shall be discussed at meetings of
the JSC. At least [***] each regularly scheduled JSC meeting, Zai shall provide
the JSC with a written report detailing its Development activities and the
results thereof, covering subject matter at a level of detail reasonably
required by Deciphera and sufficient to enable Deciphera to determine Zai’s
compliance with its diligence obligations pursuant to Section 5.1 and
Section 5.3. Through the JSC, Deciphera shall keep Zai reasonably informed on
the Development of the Licensed Product conducted by or on behalf of Deciphera,
including the Global Studies and Support Studies. In addition, each Party shall
make available to the other Party such additional information about its
Development activities as may be reasonably requested by the other Party from
time to time. All updates and reports provided by a Party pursuant to this
Section 5.5 shall be the Confidential Information of such Party.

5.6.    Development Costs. Zai shall be solely responsible for all expenses and
costs incurred for all Development, packaging, having-packaged, and
Commercialization of the Licensed Products in the Territory and packing and
having-packaged in [***], including those incurred for the Regional Studies in
the Territory but expressly excluding the cost of any Global Studies (which cost
shall be borne solely by Deciphera unless otherwise agreed by the parties in
writing) pursuant to Section 5.4, [***]. Zai shall be responsible for all
expenses and costs incurred for the portion of the Support Studies that is
conducted in the Territory and Deciphera shall be responsible for all expenses
and costs incurred for the portion of such Support Studies that is conducted
outside the Territory.

 

22



--------------------------------------------------------------------------------

5.7.    Clinical Trial Audit Rights.

(a)    Clinical Trials. Each Party shall conduct all Clinical Trial of the
Licensed Products in compliance with all Applicable Laws, including GCP and
regulations promulgated by the NMPA and FDA.

(b)    Conduct of Audits. [***] Deciphera or its representatives may conduct an
audit of Zai, its Affiliates, or any Sublicensees, subcontractors, and all
Clinical Trial sites engaged by Zai or its Affiliates or Sublicensees,
subcontractors to perform Zai’s obligations under any Development Plan, in each
case, to ensure that the applicable Clinical Trials are conducted in compliance
with the Development Plan, GCP, and Applicable Laws; provided that in the event
any such audit of Zai’s subcontractors or Clinical Trial sites engaged by Zai or
its Affiliates or Sublicensees, subcontractor requires Zai’s assistance, Zai
shall provide Deciphera or its representatives with such assistance [***], to
the extent reasonable, including providing personnel of Zai to be present for
such audit and producing any documents or authorizations allowing Deciphera or
its representatives to conduct such audit, to the extent reasonable. No later
than thirty (30) days after the completion of such audit, Deciphera shall
provide Zai with a written summary of Deciphera’s findings of any deficiencies
or other areas of remediation that Deciphera identifies during any such audit.
Zai shall use Commercially Reasonable Efforts to respond or remediate any such
deficiencies within thirty (30) days following Deciphera’s receipt of such
report. Without limiting the foregoing, Zai shall have the right to be present
at any such audit conducted by Deciphera pursuant to this Section 5.7 of any
Sublicensees, subcontractors, subcontractors or Clinical Trial sites. For the
avoidance of doubt, [***].

(c)    Deficient Sites and Replacement. With respect to any Clinical Trial in a
Support Study or Regional Study, if the Parties acting reasonably and in good
faith agree that any deficiencies with respect to a Clinical Trial site
identified pursuant to Section 5.7(b) (each, a “Deficient Site”) may cause a
Regulatory Authority to reject or otherwise deem deficient the Clinical Trial
data from the conduct of any such Clinical Trial at such Deficient Site, then
Deciphera shall notify Zai of such Deficient Site and the Parties shall discuss
and attempt to agree upon a remediation plan for such Deficient Site. If the
Parties cannot agree to such a remediation plan for a Deficient Site, then Zai
shall promptly remove such Deficient Site from such Clinical Trial and replace
such Deficient Site with a new Clinical Trial site (a “Replacement Site”) in the
Territory, and Zai shall be solely responsible for the costs of such replacement
(unless not permitted by Applicable Law or for ethical reasons). Any such
Replacement Site shall be compliant in all respects with Applicable Law.

5.8.    Records. Each Party shall maintain appropriate records in either
tangible or electronic form of (a) all significant Development, Manufacture,
final packaging, and Commercialization events and activities conducted by it or
on its behalf related to a Licensed Product; and (b) all significant information
generated by it or on its behalf in connection with the Development,
Manufacture, packaging, or Commercialization of a Licensed Product, in each case
in accordance with its usual documentation and record retention practices. Such
records shall be in sufficient detail to properly reflect, in a good scientific
manner, all significant work

 

23



--------------------------------------------------------------------------------

done, and the results of studies and trials undertaken and, further, shall be at
a level of detail appropriate for patent and regulatory purposes. Each Party
shall document all non-clinical studies and Clinical Trials in formal written
study reports according to Applicable Laws and national and international
guidelines. Upon a Party’s reasonable request, the other Party shall, and shall
cause its Affiliates and Sublicensees, to provide to the first Party copies of
such records (including access to relevant databases, if any) of Development,
packaging, and Commercialization activities to the extent necessary for the
Development, packaging, and Commercialization of the Licensed Product in the
other Party’s territory, including for regulatory and patent purposes. All such
records, reports, information and data provided shall be subject to the
confidentiality provisions of ARTICLE 11.

ARTICLE 6

REGULATORY

6.1.    Zai’s Responsibilities. Zai shall use Commercially Reasonable Efforts to
obtain Regulatory Approvals and pricing and reimbursement approvals for Licensed
Products in the Territory in accordance with the Development Plan and Zai shall
be solely responsible for all costs and expenses incurred in connection with
performing such activities in the Territory. Zai shall be responsible for all
regulatory activities leading up to and including the obtaining of the
Regulatory Approvals for a Licensed Product from the Regulatory Authority on a
region-by-region basis, at its sole cost and expense. Zai or its designee shall
own, hold and maintain all Regulatory Approvals for a Licensed Product in the
Territory; provided however that [***]; provided that in the event [***]. Zai
shall keep Deciphera promptly informed of regulatory developments related to the
Licensed Products in the Territory and shall promptly notify Deciphera in
writing of any decision by any Regulatory Authority in the Territory regarding a
Licensed Product.

(a)    Review of Regulatory Submissions. Each Party shall provide to Deciphera
for review and comment drafts of all Regulatory Submissions in the Territory for
the Licensed Products no later than [***] prior to the planned submission. Each
Party shall incorporate any comments received from the other Party on such
Regulatory Submissions where required under any Applicable Law and shall
consider in good faith any other comments received from the other Party on such
Regulatory Submissions. In addition, each Party shall notify the other Party of
any material Regulatory Submissions for the Licensed Products and any other
material documents, comments or other correspondences related thereto submitted
to or received from any Regulatory Authority in the Territory and shall provide
such other Party with copies thereof as soon as reasonably practicable, but in
all events within [***] after submission or receipt thereof. If any such
Regulatory Submission, comment, or correspondence is not in English, then, at
the other Party’s request and expense, the Party providing such copies shall
also provide the other Party with a written English translation within the
corresponding timelines as set forth in this ARTICLE 6.

(b)    Notice of Meetings. Each Party shall provide the other Party with notice
of any meeting or discussion with any Regulatory Authority in the Territory
related to any Licensed Product no later than [***] after receiving notice
thereof. The notifying Party shall lead any such meeting or discussion and the
other Party or its designee shall have the right, but

 

24



--------------------------------------------------------------------------------

not the obligation, to attend and participate in any such meeting or discussion
unless prohibited or restricted by Applicable Law or Regulatory Authority. At
the notifying Party’s request, the other Party shall reasonably cooperate with
the notifying Party in preparing for any such meeting or discussion. If the
notified Party elects not to attend such meeting or discussion, then the
notifying Party shall provide to the other Party a written summary thereof in
English promptly following such meeting or discussion.

(c)    Notice of Regulatory Action. If any Regulatory Authority takes or gives
notice of its intent to take any regulatory action with respect to any activity
of Zai relating to any Licensed Product, then Zai shall notify Deciphera of such
contact, inspection, or notice or action within [***] after receipt of such
notice (or, if action is taken without notice, within [***] of Zai becoming
aware of such action). Deciphera shall have the right to review and comment on
any other responses to Regulatory Authority that pertain to a Licensed Product
in the Territory.

6.2.    Deciphera’s Responsibilities. Deciphera shall reasonably cooperate with
Zai in obtaining any Regulatory Approvals for a Licensed Product in the
Territory by providing, to the extent reasonably required by Zai, access to
Regulatory Approvals, Regulatory Submissions, clinical data, and other data,
information, and documentation for the Licensed Product outside of the Territory
pursuant to ARTICLE 4 if such information is required in furtherance of such
Regulatory Approvals. In addition, upon Zai’s reasonable request, Deciphera
shall, and shall cause its Affiliates and sublicensees (to the extent permitted
in such sublicensees’ agreement with Deciphera), to provide to Zai copies of
such records of Development, Manufacturing, and Commercialization activities to
the extent necessary or reasonably useful to obtain Regulatory Approval of the
Licensed Product in the Territory. [***].

6.3.    Right of Reference. Each Party hereby grants to the other Party the
right of reference to all Regulatory Submissions pertaining to the Licensed
Product in the Field submitted by or on behalf of such Party. Zai may use such
right of reference to Deciphera’s Regulatory Submissions in the Field solely for
the purpose of seeking, obtaining and maintaining Regulatory Approval of the
Licensed Products in Field in the Territory. Deciphera may use the right of
reference to Zai’s Regulatory Submissions in the Field solely for the purpose of
seeking, obtaining and maintaining Regulatory Approval of the Licensed Products
outside the Territory.

6.4.    Adverse Events Reporting.

(a)    Promptly following the Effective Date, but in no event later than thirty
(30) days thereafter, Zai and Deciphera shall develop and agree to the worldwide
safety and pharmacovigilance procedures for the Parties with respect to the
Licensed Products, such as safety data sharing and exchange, Adverse Events
reporting and prescription events monitoring in a written agreement (the
“Pharmacovigilance Agreement”). Such agreement shall describe the coordination
of collection, investigation, reporting, and exchange of information concerning
Adverse Events or any other safety problem of any significance, and product
quality and product complaints involving Adverse Events, sufficient to permit
each Party, its Affiliates, licensees or sublicensees to comply with its legal
obligations. The Pharmacovigilance Agreement shall be promptly updated if
required by changes in legal requirements. Each Party hereby agrees to comply
with its respective obligations under the Pharmacovigilance Agreement and to
cause its Affiliates, licensees and sublicensees to comply with such
obligations. To the extent there is any disagreement between this Section 6.4,
Section 6.5, or any related definitions and the Pharmacovigilance Agreement, the
Pharmacovigilance Agreement shall control with respect to safety matters and
this Agreement shall control with respect to all other matters.

 

25



--------------------------------------------------------------------------------

(b)    Zai shall be responsible for complying with all Applicable Laws governing
Adverse Events in the Territory for all Clinical Trials performed by Zai and
Deciphera shall be responsible for complying with all Applicable Laws covering
Adverse Events (i) in the Territory for all Clinical Trials performed by
Deciphera ([***]) and (ii) outside the Territory for all Clinical Trials.

6.5.    Safety and Regulatory Audits. In addition to Deciphera’s right to
conduct Clinical Trial audits pursuant to Section 5.7, upon reasonable
notification, Deciphera shall be entitled to conduct an audit of safety and
regulatory systems, procedures and practices of Zai, including on-site
evaluations to the extent permitting such on-site evaluations is in the control
of Zai. With respect to any inspection of Zai or its Affiliates or Sublicensees
(including Clinical Trial sites) by any Governmental Authority relating to any
Licensed Product, Zai shall notify Deciphera of such inspection (a) no later
[***] after Zai receives notice of such inspection or (b) within [***] after the
completion of any such inspection of which Zai did not receive prior notice. Zai
shall promptly provide Deciphera with all information related to any such
inspection. Zai shall also permit Governmental Authorities outside of the
Territory to conduct inspections of Zai or its Affiliates or Sublicensees
(including Clinical Trial sites) relating to the Licensed Product, and shall
ensure that all such Affiliates or Sublicensees permit such inspections.
Deciphera shall have the right, but not the obligation (unless required by
Applicable Law or any Governmental Authority), to be present at any such
inspection. Following any such regulatory inspection related to the Licensed
Products, Zai shall provide Deciphera with (i) an unredacted copy of any
finding, notice, or report provided by any Governmental Authority related to
such inspection (to the extent related to the Licensed Product) within [***] of
Zai receiving the same, and (ii) in the event that such findings, notice, or
report [***] such finding, notice, or report of a Governmental Authority related
to such inspection (to the extent related to the Licensed Product) [***]
receiving the same. Further details including notification, timing, response and
scope of such audits shall be included in the Pharmacovigilance Agreement.

6.6.    No Harmful Actions. If Deciphera believes that Zai is taking or intends
to take any action with respect to a Licensed Product that could have a material
adverse impact upon the regulatory status of the Licensed Product outside the
Territory, Deciphera shall have the right to bring the matter to the attention
of the JSC and the Parties shall discuss in good faith to resolve such concern.
Without limiting the foregoing, unless the Parties otherwise agree: (a) Zai
shall not communicate with any Regulatory Authority having jurisdiction outside
the Territory, unless so ordered by such Regulatory Authority, in which case Zai
shall immediately notify Deciphera of such order; and (b) Zai shall not submit
any Regulatory Submissions or seek Regulatory Approvals for the Licensed Product
outside the Territory.

6.7.    Notification of Threatened Action. Each Party shall [***] the other
Party of any information it receives regarding any threatened or pending action,
inspection or communication by any Third Party, which would reasonably be
expected to affect the safety or efficacy claims of any Licensed Product or the
continued marketing of any Licensed Product (as to Deciphera’s notification
obligation, only to the extent it would reasonably be expected to affect the
Territory). Upon receipt of such information, the Parties shall consult with
each other in an effort to arrive at a mutually acceptable procedure for taking
appropriate action with respect to the Territory.

 

26



--------------------------------------------------------------------------------

6.8.    Remedial Actions. Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Licensed Product may be subject to any recall, corrective action or
other regulatory action by any Governmental Authority or Regulatory Authority
(as to Deciphera’s notification obligation, only to the extent it would
reasonably be expected to affect the Territory) (a “Remedial Action”). The
Parties shall assist each other in gathering and evaluating such information as
is necessary to determine the necessity of conducting a Remedial Action with
respect to the Territory. Zai shall have sole discretion with respect to any
matters relating to any Remedial Action in the Territory, including the decision
to commence such Remedial Action and the control over such Remedial Action;
provided that Deciphera shall have sole discretion with respect to any matters
relating to any Remedial Action in the Territory to the extent related to any
Global Study. The cost and expenses of any Remedial Action in the Territory
shall be borne solely by the Party with sole discretion, provided however that
to the extent a Remedial Action in the Territory results primarily from the
failure of the Licensed Product supplied by Deciphera to comply with the Product
Specifications, product warranties (as set forth in the Supply Agreement) and
Applicable Laws, including cGMP requirements, then Deciphera shall reimburse Zai
for the reasonable cost and expense of such Remedial Action if this is required
and after consultation with Deciphera. Each shall, and shall ensure that its
Affiliates and sublicensees shall, maintain adequate records to permit the
Parties to trace the distribution and use of the Licensed Product in the
Territory.

ARTICLE 7

MANUFACTURING

7.1.    Packaging. Zai shall (a) be responsible for, and use Commercially
Reasonable Efforts to package or have packaged the Licensed Products, sufficient
and solely to meet the Development and Commercialization requirements of a
Licensed Product in the Territory, at its sole cost and expense, and
(b) undertake such activities of the Licensed Products in accordance with the
Product Specifications. Zai may not manufacture Licensed Products other than as
otherwise specified in this Section 7.1.

7.2.    Supply of Licensed Products. Customary terms of forecasting and ordering
procedures, Product Specifications, and other operational matters relating to
the supply of the Licensed Product under this Section 7.2 shall be set forth in
a supply agreement to be mutually agreed upon by the Parties consistent with
this ARTICLE 7 to be executed by the Parties within [***] following the
Effective Date (the “Supply Agreement”). In connection with such Supply
Agreement, the Parties shall enter into a quality agreement governing the agreed
upon specifications and other technical aspects of the Licensed Product (the
“Quality Agreement”). Subject to the terms of this ARTICLE 7, the Supply
Agreement and Quality Agreement, Deciphera shall, itself or through one or more
CMOs, (a) [***]. Zai or its Affiliates shall (i) obtain and maintain all
required import licenses, and shall serve as importer of record for all Licensed
Products delivered in or into any region in the Territory pursuant to this
Agreement and the Supply Agreement; and (ii) be responsible for all customs’
duties, import tariffs, taxes, freight, insurance, inspection costs and the like
attributed to or for the transport and importation of the Licensed Product in or
into any region in the Territory.

 

27



--------------------------------------------------------------------------------

7.3.    [***].

7.4.    [***].

ARTICLE 8

MEDICAL AFFAIRS

8.1.    Medical Affairs Plans. [***] the Effective Date, Zai shall develop and
provide a preliminary draft of the Medical Affairs Plan for the Licensed Product
to the JSC’s subcommittee represented solely by medical affairs personnel for
its review, discussion and approval. Upon approval and thereafter, Zai shall
(a) undertake the major Medical Affairs activities for the Licensed Products in
the Territory and the estimated timelines for performing such activities
pursuant to the Medical Affairs Plan; and (b) from time to time but no less
frequent than [***] propose updates or amendments to the Medical Affairs Plan
for the JSC subcommittee’s review, discussion and approval.

8.2.    Medical Affairs Reports. For each Calendar Year following the first
Regulatory Approval for a Licensed Product in the Territory, Zai shall provide
to Deciphera a report (by means of a slide presentation or otherwise)
summarizing the Medical Affairs activities performed by or on behalf of
Deciphera and its Affiliates and Sublicensees in the Territory for the Licensed
Product in each region in the Territory since the prior report provided by Zai.
Such reports shall be Confidential Information of Zai and subject to the terms
of ARTICLE 11. Zai shall provide updates to any such report at each meeting of
the subcommittee established by the JSC to oversee the Medical Affairs
activities under this Agreement.

8.3.    Coordination of Medical Affairs Activities. The Parties recognize that
each Party may benefit from the coordination of certain Medical Affairs
activities for the License Products inside and outside of the Territory.
Accordingly, the Parties shall coordinate such activities through the
subcommittee established by the JSC to oversee the Medical Affairs activities
under this Agreement where appropriate.

ARTICLE 9

COMMERCIALIZATION

9.1.    Commercialization Diligence. Zai shall be responsible for, and use
Commercially Reasonable Efforts to Commercialize Licensed Products in the Field
in the Territory in accordance with the Commercialization Plan, at its sole cost
and expense. Upon Zai’s reasonable request, Deciphera shall reasonably assist
Zai in such Commercialization of the Licensed Product [***].

9.2.    Commercialization Plan. The Commercialization Plan shall contain in
reasonable detail the major Commercialization activities and the timelines for
achieving such activities, including [***] in the Territories. Zai shall deliver
an initial Commercialization Plan

 

28



--------------------------------------------------------------------------------

to the JSC for review and discussion no later than [***] of the first Regulatory
Approval for a Licensed Product in the Territory. Thereafter, from time to time,
but at least [***] Zai shall propose updates or amendments to the
Commercialization Plan to reflect changes in such plans, including those in
response to changes in the marketplace, relative success of the Licensed
Product, and other relevant factors influencing such plan and activities, and
submit such proposed updated or amended Commercialization Plan to the JSC. In
preparing the initial Commercialization Plan and any updates or amendments
thereto, Zai shall provide Deciphera with an opportunity to comment and Zai
shall consider any Deciphera’s comments in good faith in finalizing the initial
Commercialization Plan and any updates or amendments thereto.

9.3.    Commercialization Reports. Zai shall update the JSC at each regularly
scheduled JSC meeting regarding Zai’s Commercialization activities with respect
to the Licensed Products in the Territory. Each such update shall be in a form
to be agreed by the JSC and shall summarize Zai’s, its Affiliates’ and
Sublicensees’ significant Commercialization activities with respect to the
Licensed Products in the Territory, covering subject matter at a level of detail
reasonably required by Deciphera and sufficient to enable Deciphera to determine
Zai’s compliance with its diligence obligations pursuant to Section 9.1. In
addition, Zai shall make available to Deciphera such additional information
about its Commercialization activities as may be reasonably requested by
Deciphera from time to time. All updates and reports generated pursuant to this
Section 9.3 shall be the Confidential Information of Zai.

9.4.    Product Trademarks. Zai shall only use (pursuant to this Section 9.4)
the trademarks Controlled by Deciphera in the Territory as Deciphera may provide
to Zai in writing from time to time (the “Deciphera Product Marks”) and shall
use the English mark thereof with Chinese phonetic translation below. Deciphera
hereby grants to Zai, during the Term and subject to the terms and conditions of
this Agreement, a royalty-free, exclusive license under Deciphera’s rights to
use such Deciphera Product Marks in connection with the Commercialization of the
Licensed Products in the Field in the Territory in compliance with Applicable
Laws. Zai may also brand the Licensed Products in the Territory using other
trademarks, logos, and trade names specific for the Licensed Product; provided,
however, that (a) prior to such use, Zai shall submit such trademarks, logos and
trade names for Deciphera’s prior written approval, (b) upon Deciphera’s prior
written approval, such trademarks, logos and trademarks shall be deemed owned by
Zai (the “Product Marks”). Zai shall own all rights in the Product Marks in the
Territory and shall register and maintain the Product Marks in the Territory
that it determines reasonably necessary. Upon Zai’s request, Deciphera shall
reasonably assist Zai in the selection and design of the Product Marks at Zai’s
cost. Zai shall comply with Deciphera’s brand usage guidelines provided to Zai
in its use of the Deciphera Product Marks. For the avoidance of doubt, Deciphera
(i) has sole discretion regarding prosecution and maintenance of the Deciphera
Product Marks, provided that, after Zai has initiated launch efforts to
Commercialize the Licensed Product under any particular Deciphera Product Mark,
Deciphera shall notify Zai in writing of any decision to modify or discontinue
the application or registration of such Deciphera Product Mark in the Territory,
and shall not carry out such modification or discontinuation without Zai’s prior
written consent (not to be unreasonably withheld), further provided that
Deciphera shall not be required to obtain Zai’s consent if such modification or
discontinuation is required by the applicable Regulatory Authority in the
Territory or is necessary to avoid any potential infringement of the rights of
any Third Party, and (ii) has no obligation to ensure that, and provides no
guarantee that, any applications included in the Deciphera Products Marks issues
to a registered trademark in the Territory.

 

29



--------------------------------------------------------------------------------

9.5.    Commercialization Assistance. [***] provide assistance to Zai at Zai’s
request for the Commercialization activities, including assistance pursuant to
Sections 9.1 and 9.4 as requested by Zai.

9.6.    Compliance. Zai shall (a) comply, and shall cause its Affiliates and
Sublicensees to comply, with all Applicable Laws and all applicable cGMP, GCP,
GLP and GSP (or similar standards) in their conduct of the Development,
packaging, and Commercialization activities under this Agreement and (b) ensure
that its Affiliates and Sublicensees do not transfer or divert the Compound or
Licensed Product to an entity other than Zai, or an entity approved by Zai, in
each case in a manner that would cause the sale of such Compound or Licensed
Product in the chain of distribution (from Zai or its Affiliates or Sublicensees
to the end user) to be excluded (except as an exception provided in the Net
Sales definition) in the calculation of Net Sales, provided that for each unit
of the Compound or Licensed Product, the inclusion of such sales in the
calculation of Net Sales shall occur only once. Upon reasonable notification,
Deciphera shall have the right to conduct audits of Zai, and Zai shall procure
such right for Deciphera to audit Zai’s Affiliates and Sublicensees (either
directly or through Zai and its designee), to ensure (i) compliance with
applicable cGMP, GCP, GLP, and GSP standards, including on-site evaluations (to
the extent permitting such evaluations is under the control of the audited
Party), and (ii) compliance with this Section 9.6.

9.7.    No Diversion. (a) Each of Deciphera and Zai hereby covenants and agrees
that it shall not, and shall ensure that its Affiliates and sublicensees shall
not, directly or indirectly, promote, market, distribute, import, sell or have
sold the Licensed Products, including via internet or mail order, outside its
territory; (b) With respect to any country or region outside its territory, each
Party shall not, and shall ensure that its Affiliates and their respective
sublicensees shall not: (i) unless otherwise agreed by the Parties in writing,
establish or maintain any branch, warehouse or distribution facility for
Licensed Products in such countries (except, in the event such Party is Zai, Zai
shall have the right to [***] solely to support the packaging and
having-packaged activities of the Licensed Product by Zai or its Affiliates in
[***]), (ii) engage in any advertising or promotional activities relating to
Licensed Products that are directed primarily to customers or other purchaser or
users of Licensed Products located in such countries, (iii) solicit orders for
Licensed Products from any prospective purchaser located in such countries, or
(iv) sell or distribute Licensed Products to any person in such Party’s
territory who intends to sell or has in the past sold Licensed Products in such
countries; (c) if a Party receives any order for any Licensed Product from a
prospective purchaser reasonably believed to be located in a region or country
outside its territory, such Party shall promptly refer that order to the other
Party, and such Party shall not accept any such orders; (d) neither Party shall
deliver or tender (or cause to be delivered or tendered) Licensed Products into
a country or region outside its territory; and (e) each Party shall not, and
shall ensure that its Affiliates and their respective sublicensees shall not,
knowingly restrict or impede in any manner the other Party’s exercise of its
exclusive rights to Commercialize the Licensed Products in its territory. For
the purpose of this Section 9.7, Zai’s territory shall mean all countries and
regions in the Territory and Deciphera’s territory shall mean all countries and
regions outside the Territory.

 

30



--------------------------------------------------------------------------------

ARTICLE 10

PAYMENTS AND MILESTONES

10.1.    Upfront Payment. In partial consideration of the rights granted by
Deciphera to Zai hereunder, Zai shall pay to Deciphera an irrevocable,
non-refundable, non-creditable amount of twenty million U.S. Dollars
($20,000,000) (the “Upfront Payment”) within [***] of the Effective Date.

10.2.    Development Milestones Payments to Deciphera.

(a)    Subject to Section 5.4(b), in partial consideration of the rights granted
herein, when each distinct Licensed Product first achieves the Milestone Events
set forth below (each such event, a “Development Milestone Event”) Zai shall pay
to Deciphera the following irrevocable, non-refundable, non-creditable
Development milestone payments (each such payment, a “Development Milestone
Payment”) within [***] of the achievement of the corresponding Milestone Events.

 

Development Milestone Event

  

Development
Milestone Payment

The [***] in the INTRIGUE Study    Five Million U.S.
Dollars ($5,000,000)

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(b)    For the avoidance of doubt, (i) each Development Milestone Payment shall
be payable on the first occurrence of the corresponding Development Milestone
Event for a distinct Licensed Product, and (ii) none of the Development
Milestone Payments shall be

 

31



--------------------------------------------------------------------------------

payable more than once for each distinct Licensed Product. For the purpose of
this Section 10.2, a Licensed Product is distinct if [***] for which the
applicable Development Milestone Payment was made. [***]. Notwithstanding the
foregoing, in the event that Zai discontinues the Development of a Licensed
Product, any Development Milestone Payment made with respect to such
discontinued Licensed Product shall be credited against the corresponding
Milestone Payments payable on another Licensed Product that achieves such
milestones.

(c)    If a Development Milestone Event described in the table above in this
Section 10.2 is achieved for a Licensed Product before the achievement of a
preceding Development Milestone Event listed in such table with respect to the
same Indication, then all preceding Development Milestone Event(s) shall be
deemed automatically achieved, and the corresponding Development Milestone
Payment(s) shall be due and payable together with the payment of the Development
Milestone Payment for the subsequent achieved Development Milestone Event. [***]
in relation to a Licensed Product is achieved, both Development Milestone Events
in relation to such Licensed Product for [***] shall be deemed automatically
achieved, and the corresponding Development Milestone Payments for both
Development Milestone Events in relation to such Licensed Product for [***]
shall be due (if not already achieved and paid) immediately with the
corresponding Development Milestone Payment for such Development Milestone Event
in relation to a Licensed Product for [***].

10.3.    Sales Milestones.

(a)    In partial consideration of the rights granted herein, Zai shall pay to
Deciphera the following milestone payments (each such payment, a “Net Sales
Milestone Payment”) for the achievement of the corresponding Net Sales milestone
events set forth below (each such event, a “Net Sales Milestone Event”) within
[***] after the end of the Calendar Quarter in which the Net Sales Milestone
Event occurs.

 

Net Sales Milestone Event

  

Net Sales Milestone
Payment

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(b)    For the avoidance of doubt (i) each Net Sales Milestone Payment shall be
payable on the first occurrence of the corresponding Net Sales Milestone Event,
and (ii) none of the Net Sales Milestone Payments shall be payable more than
once.

 

32



--------------------------------------------------------------------------------

10.4.    Royalties.

(a)    Royalty Payment. During the Royalty Term, Zai shall pay to Deciphera
tiered royalties as calculated by multiplying the applicable royalty rate set
forth in the table below by the corresponding amount of incremental, aggregated
Net Sales of all Licensed Product in the Territory in a Calendar Year (a
“Royalty Payment”). The tiered royalty rates on Net Sales shall be as set forth
below:

 

For that portion of annual Net Sales in a Calendar Year

  

Royalty%

[***]    [***] [***]    [***] [***]    [***] [***]    [***]

(b)    Royalty Term. The Royalty Payments payable under this Section 10.4 shall
be payable on a region-by-region and Licensed Product-by-Licensed Product basis
from the First Commercial Sale of a Licensed Product in such region until the
later of: (i) the abandonment, expiry or final determination of invalidity of
the last Valid Claim within the Deciphera Program Patent in such region in the
Territory; (ii) the expiry of the regulatory exclusivity for such Licensed
Product in such region; or (iii) the close of business of the day that is
exactly ten (10) years after the date of the First Commercial Sale of such
Licensed Product in such region (the “Royalty Term”).

(c)    Royalty Reductions.

(i)    During the Royalty Term for a Licensed Product in a region in the
Territory, subject to Section 10.4(c)(iv), the royalty rate applicable to Net
Sales of such Licensed Product in such region shall be reduced by [***] after
the expiration of the last Valid Claim that covers such Licensed Product in such
region.

(ii)    During the Royalty Term for a Licensed Product in a region in the
Territory, subject to Section 10.4(c)(iv), the royalty rate applicable to Net
Sales of such Licensed Product in such region shall be reduced by [***] after
the first commercial sale of a Generic Product of such Licensed Product in such
region, pursuant to Regulatory Approval. For the purpose of this Section 10.4,
“Generic Product” means, with respect to a particular Licensed Product in a
particular region, any pharmaceutical product that contains the same active
ingredient as such Licensed Product and obtained regulatory approval in such
region on an expedited or abbreviated basis in a manner relied on or
incorporated data submitted by Deciphera, Zai, their Affiliates, licensees or
sublicensees for such Licensed Product.

(iii)    If Zai reasonably determines in good faith after advice of counsel that
it is necessary for Zai to obtain a license under any Patents owned or
controlled by a Third Party in order to Develop or Commercialize the Licensed
Product in the Territory, subject to

 

33



--------------------------------------------------------------------------------

Section 10.4(c)(iv), Zai shall have the right to deduct, from the royalty
payment that would otherwise have been due pursuant to this Section 10.4, an
amount equal to [***] of the royalties paid by Zai to such Third Party pursuant
to such license on account of the sale of the Licensed Product in the Territory;
provided that (1) prior to entering into such license, Zai shall [***]; and
(2) in the event [***], (A) [***], (B) [***], and (C) if [***], then the Parties
shall [***] (and, for clarity, [***]); further provided that if [***] for Zai to
Develop or Commercialize the Licensed Product in the Territory, the royalty
reduction mechanism described in this Section 10.4(c)(iii) shall [***]. Within
[***] following the execution of any such Third Party license, Zai shall provide
Deciphera with a true and complete copy of such Third Party license.

(iv)    Notwithstanding the foregoing, in no event shall the operation of
Section 10.4(c)(i) through (iii), individually or in combination, reduce the
royalties paid to Deciphera with respect to the Net Sales of any Licensed
Product in any region in the Territory in any Calendar Quarter to less than
[***] of the amount that would otherwise have been due pursuant to
Section 10.4(a) with respect to such Net Sales.

(d)    Royalty Estimate and Royalty Reports. Following the First Commercial Sale
of a Licensed Product for which royalties are due pursuant to this Section 10.4,
and continuing for so long as royalties are due hereunder:

(i)    Zai shall, within [***] Business Days after the end of each Calendar
Quarter, provide Deciphera with a good faith estimate of the royalties due for
such Calendar Quarter.

(ii)    Zai shall, within [***] days after the end of each Calendar Quarter,
provide Deciphera with a royalty report showing, on a region-by-region basis:

(1)    the Net Sales of each Licensed Product sold by Zai, its Affiliates and
Sublicensees during such Calendar Quarter reporting period;

(2)    the Royalty Payments in United States dollars which shall have accrued
hereunder with respect to such Net Sales, with supporting calculations showing
the applicable royalty rate applied and any royalty reduction taken;

(3)    the rate of exchange with supporting calculations, determined in
accordance with Section 10.5(b), used by Zai in determining the amount of United
States dollars payable hereunder.

(4)    attaching a pro forma invoice in a form and with information acceptable
to Zai which Deciphera can issue to Zai in relation to such Royalty Payment.

(e)    Royalty Payment. After the receipt of each royalty report provided by Zai
under Section 10.4(d) above, Deciphera shall submit to Zai an invoice for the
amount of Royalty Payment set forth therein. Zai shall pay to Deciphera the
royalties for each Calendar Quarter within [***] after the receipt of the
invoice from Deciphera. If no royalty is due for any Calendar Quarter following
commencement of the reporting obligation, Zai shall so report.

 

34



--------------------------------------------------------------------------------

10.5.    Payment.

(a)    Mode of Payment. All payments to be made under this Agreement shall be
made in U.S. Dollars and shall be paid by electronic transfer in immediately
available funds to such bank account in the United States as is designated in
writing by Deciphera. All payments shall be free and clear of any transfer fees
or charges.

(b)    Currency Exchange Rate. All payments under this Agreement shall be
payable in U.S. Dollars. The rate of exchange to be used in computing the amount
of currency equivalent in U.S. Dollars for calculating Net Sales in a Calendar
Quarter (for purposes of both the royalty calculation and whether a Net Sales
milestone has been achieved) shall be made at the average exchange rate as
published by the Wall Street Journal for such Calendar Quarter, or such other
source as the Parties may agree in writing.

(c)    Payment Timeline. Except as otherwise provided in this Agreement, all
payments to be made by one Party to the other Party under this Agreement shall
be due within [***] following such Party’s receipt of an invoice from the other
Party.

10.6.    Audits.

(a)    Zai shall keep, and shall require its Affiliates and Sublicensees to keep
(all in accordance with the GAAP, consistently applied), for a period not less
[***] complete and accurate records in sufficient detail to properly reflect Net
Sales and to enable any Milestone Payment payable hereunder to be determined.

(b)    Upon the written request of Deciphera, Zai shall permit, and shall cause
its Affiliates and Sublicensees to permit, an independent certified public
accounting firm of nationally recognized standing selected by Deciphera and
reasonably acceptable to Zai, at Deciphera’s expense, to have access during
normal business hours to such records of Zai or its Affiliates as may be
reasonably necessary to verify the accuracy of the payments hereunder for any
Calendar Year ending not more [***]. These rights with respect to any Calendar
Year shall [***] end of any such Calendar Year and shall be limited to once each
Calendar Year (provided that the foregoing frequency limit shall not apply if
Deciphera has cause). Deciphera shall provide Zai with a copy of the accounting
firm’s written report [***]. If such accounting firm correctly concludes that an
underpayment was made, then Zai shall pay the amount due within [***] of the
date Deciphera delivers to Zai such accounting firm’s written report so
correctly concluding. If such accounting firm concludes that an overpayment was
made, then such over payment shall be credited against any future payment due to
Deciphera hereunder (if there is no future payment due, then Deciphera shall
promptly refund such overpayment to Zai). Deciphera shall bear the full cost of
such audit unless such audit correctly discloses that the additional payment
payable by Zai for the audited period is more [***] the amount otherwise paid
for that audited period, in which case Zai shall pay the reasonable fees and
expenses charged by the accounting firm.

(c)    Deciphera shall treat all financial information, subject to review under
this Section 10.6 in accordance with the confidentiality provisions of ARTICLE
11, and, prior to commencing such audit, shall cause its accounting firm to
enter into a confidentiality agreement

 

35



--------------------------------------------------------------------------------

with Zai obligating it to treat all such financial information in confidence
pursuant to such confidentiality provisions. Such accounting firm shall not
disclose Zai’s Confidential Information to Deciphera, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by Zai or the amount of payments to or by Zai under this Agreement.

(d)    Zai shall include in each relevant sublicense granted by it a provision
requiring any Sublicensee to maintain records of sales of Licensed Products made
pursuant to such sublicense, and to grant access to such records by an
accounting firm to the same extent and under the same obligations as required of
Zai under this Agreement. Deciphera shall advise Zai in advance of each audit of
any such Sublicensee with respect to Licensed Product sales either by Deciphera
or its designated auditor under the terms of such Sublicensee agreement.
Deciphera shall provide Zai with a summary of the results received from the
audit and, if Zai so requests, a copy of the audit report. Deciphera shall pay
the full costs charged by the accounting firm, unless the audit discloses that
the additional payments payable to Deciphera for the audited period is more than
[***] from the amounts otherwise paid for that audited period, in which case Zai
shall pay the reasonable fees and expenses charged by the accounting firm.

10.7.    Interest. Each Party shall pay interest on any amounts overdue under
this Agreement [***] from the day payment was initially due; provided, however,
that in no case shall such interest rate exceed the highest rate permitted by
Applicable Laws. The payment of such interest shall not foreclose a Party from
exercising any other rights it may have because any payment is overdue.

10.8.    Taxes. Notwithstanding any other provision hereof, for any payment
payable by Zai to Deciphera hereunder, [***]. Zai and Deciphera shall cooperate
with respect to (i) any and all documentation required by any taxing authority
or reasonably requested by Zai to secure a reduction in the rate of applicable
Taxes and (ii) claiming refunds, credits or exemptions from such Tax deductions
or withholdings under any relevant agreement or treaty, which is in
effect. [***]. The Parties shall (1) discuss applicable reasonable mechanisms
for minimizing such Taxes to the extent possible in compliance with Applicable
Laws; and (2) use reasonable efforts, to the extent permitted by Applicable
Laws, to minimize indirect Taxes (such as value added tax, sales tax,
consumption tax and other similar taxes) in connection with this Agreement;
provided that in effectuating the foregoing sentences, [***]. In order to ensure
all of the Territory Tax liabilities are duly withheld and settled in all
regions of the Territory, each Party will, at the request of the other Party,
provide such other Party promptly with an original or scanned copy of the
relevant Tax filing form(s), Tax payment certificate and any other supporting
documentation requested by the other Party, as applicable.

10.9.    Blocked Currency. If by Applicable Law in a country or region in the
Territory, conversion into Dollars or transfer of funds of a convertible
currency to the United States becomes materially restricted, forbidden or
substantially delayed, then Zai shall promptly notify Deciphera and, thereafter,
amounts accrued in such country or region under this ARTICLE 10 shall be paid to
Deciphera (or its designee) in such country or region in local currency by
deposit to an escrow account in a local bank designated by Deciphera and to the
credit of Deciphera, unless the Parties otherwise agree.

 

36



--------------------------------------------------------------------------------

ARTICLE 11

CONFIDENTIALITY; PUBLICATION

11.1.    Nondisclosure Obligation.

(a)    For the Term of this Agreement [***], the Party receiving the
Confidential Information of the other Party (such receiving Party, the
“Receiving Party”) shall keep confidential and not publish, make available or
otherwise disclose any Confidential Information to any Third Party, without the
express prior written consent of the Party that disclosed such Confidential
Information (the “Disclosing Party”); provided however, the Receiving Party may
disclose the Confidential Information to those of its Affiliates, officers,
directors, employees, agents, consultants or independent contractors (including
sublicensees) of such Receiving Party who need to know the Confidential
Information in connection with this Agreement and are bound by confidentiality
obligations with respect to such Confidential Information. The Receiving Party
shall exercise at a minimum the same degree of care it would exercise to protect
its own Confidential Information (and in no event less than a reasonable
standard of care) to keep confidential the Confidential Information. The
Receiving Party shall use the Confidential Information solely in connection with
the purposes of this Agreement.

(b)    It shall not be considered a breach of this Agreement if the Receiving
Party discloses Confidential Information in order to comply with a lawfully
issued court or governmental order or with a requirement of Applicable Laws or
the rules of any internationally recognized stock exchange; provided that:
(i) the Receiving Party gives prompt written notice of such disclosure
requirement to the Disclosing Party and cooperates with the Disclosing Party’s
efforts to oppose such disclosure or obtain a protective order for such
Confidential Information, and (ii) if such disclosure requirement is not quashed
or a protective order is not obtained, the Receiving Party shall only disclose
those portions of the Confidential Information that it is legally required to
disclose and shall make a reasonable effort to obtain confidential treatment for
the disclosed Confidential Information. To the extent there is any conflict
between this ARTICLE 11 and any other agreement related to Confidential
Information entered into between the Parties, including the Confidentiality
Agreement executed by the Parties dated as of [***], the terms of this ARTICLE
11 shall control to the extent of such conflict.

11.2.    Scientific Publication. The JSC shall discuss the publication strategy
for the publication of scientific papers, abstracts, meeting presentations and
other disclosure of the results of the Clinical Trials (other than the Global
Studies and the Support Studies) carried out under this Agreement, taking into
consideration the Parties’ interest in publishing the results of the Development
work in order to obtain recognition within the scientific community and to
advance the state of scientific knowledge, and the need to protect Confidential
Information, intellectual property rights and other business interests of the
Parties; provided that Zai’s publication outside the Territory (including in any
form or media that may be distributed outside the Territory) shall require
Deciphera’s prior written consent. Subject to the immediately preceding
sentence, Zai shall provide Deciphera with the opportunity to review and comment
on any proposed publication that pertains to the Licensed Products at [***] its
intended submission for publication which shall only be permitted in the
Territory and as to data, results and the like with respect to patients or
subjects located in the Territory. Deciphera shall provide Zai with its

 

37



--------------------------------------------------------------------------------

comments, if any, [***] the receipt of such proposed publication. Zai shall
consider in good faith the comments provided by Deciphera and shall comply with
Deciphera’s request to: (a) remove any and all Confidential Information of
Deciphera from such proposed publication; and (b) delay the submission for a
period [***] as may be reasonably necessary to seek patent protection for the
information disclosed in the proposed publication. Zai agrees to acknowledge the
contribution of Deciphera and Deciphera’s employees in all publication as
scientifically appropriate. Zai shall have no right to publish outside the
Territory without Deciphera’s prior written consent.

11.3.    Publication and Listing of Clinical Trials. With respect to the listing
of Clinical Trials or the publication of Clinical Trial results for the Licensed
Products and to the extent applicable to a Party’s activities conducted under
this Agreement, each Party shall comply with (a) the Pharmaceutical Research and
Manufacturers of America (PhRMA) Guidelines on the listing of Clinical Trials
and the Publication of Clinical Trial results, and (b) any Applicable Law or
applicable court order, stipulations, consent agreements, and settlements
entered into by such Party. The Parties agree that any such listings or
publications made pursuant to this Section 11.3 shall be considered a
publication for purposes of this Agreement and shall be subject to Section 11.2.

11.4.    Publicity; Use of Names.

(a)    Each of the Parties agrees not to disclose to any Third Party the terms
and conditions of this Agreement without the prior approval of the other Party,
except to (i) advisors (including consultants, financial advisors, attorneys and
accountants), (ii) bona fide potential and existing investors and acquirers on a
need to know basis, in each case under circumstances that reasonably protect the
confidentiality thereof, (iii) to the extent necessary to comply with the terms
of agreements with Third Parties, or (iv) to the extent required by Applicable
Laws, including securities laws and regulations. Notwithstanding the foregoing,
the Parties agree upon the initial press release(s) to announce the execution of
this Agreement as contained in Schedule 11.4; thereafter, Deciphera and Zai may
each disclose to Third Parties the information contained in such press
release(s) without the need for further approval by the other.

(b)    The Parties acknowledge the importance of supporting each other’s efforts
to publicly disclose results and significant developments regarding a Licensed
Product for use in the Field in the Territory and other activities in connection
with this Agreement, beyond what may be strictly required by Applicable Laws and
the rules of a recognized stock exchange, and each Party may make such
disclosures from time to time with respect to a Licensed Product with the prior
written approval of the other Party, which approval shall not be unreasonably
withheld, conditioned or delayed. Such disclosures may include achievement of
significant events in the Development (including regulatory process) or
Commercialization of a Licensed Product for use in the Field in the Territory.
Unless otherwise requested by the applicable Party, each Party shall indicate
that Deciphera is the licensor of a Licensed Product and Deciphera IP, as
applicable, in each public disclosure issued by such Party regarding a Licensed
Product. When a Party elects to make any public disclosure under this
Section 11.4(b), it shall give the other Party reasonable notice to review and
comment on such statement, it being understood that (i) if the other Party does
not notify such Party in writing [***] or such shorter period if required by
Applicable Laws of any reasonable objections, as contemplated in this
Section 11.4(b), such disclosure shall be

 

38



--------------------------------------------------------------------------------

deemed approved, and (ii) if the other Party does notify such Party in writing
within the time period set forth in clause (i) above, and reasonably determines
that such public disclosure would entail the public disclosure of the other
Party’s Confidential Information or of patentable Inventions upon which patent
applications should be filed prior to such public disclosure, such public
disclosure shall be delayed for such period as may be reasonably necessary for
deleting any such Confidential Information of the other Party, or the drafting
and filing of a patent application covering such Inventions, provided such
additional period shall not [***] from the proposed date of the public
disclosure, and, in any event, the other Party shall work diligently and
reasonably to agree on the text of any proposed disclosure in an expeditious
manner. The principles to be observed in such disclosures shall be accuracy,
compliance with Applicable Laws and regulatory guidance documents, and
reasonable sensitivity to potential negative reactions of applicable Regulatory
Authorities.

(c)    The Parties acknowledge the need to keep investors and others informed
regarding such Party’s business under this Agreement, including as required by
the rules of a recognized stock exchange. To the extent a Party is publicly
listed or becomes publicly listed, and subject to Sections 11.4(a) and 11.4(b),
such Party may issue press releases or make disclosures to the SEC or other
applicable agency as it determines, based on advice of counsel, as reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure; provided that each Party shall provide the other Party with advance
notice of legally required disclosures to the extent practicable. The Parties
shall consult with each other on the provisions of this Agreement to be redacted
in any filings made by a Party with the SEC or as otherwise required by
Applicable Laws; provided that each Party shall have the right to make any such
filing as it reasonably determines necessary under Applicable Laws.

ARTICLE 12

REPRESENTATIONS, WARRANTIES, AND COVENANTS

12.1.    Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)    it is a company or corporation duly organized, validly existing, and in
good standing under the laws of the jurisdiction in which it is incorporated,
and has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Agreement, including the right to grant
the licenses granted by it hereunder;

(b)    (i) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of the Agreement and the performance of its obligations hereunder; and
(iii) the Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms;

 

39



--------------------------------------------------------------------------------

(c)    it is not a party to any agreement that would prevent it from granting
the rights granted to the other Party under this Agreement or performing its
obligations under the Agreement; and

(d)    All consents, approvals and authorization from all Governmental
Authorities or other Third Parties required to be obtained by such Party in
connection with this Agreement have been obtained.

12.2.    Additional Representations and Warranties of Deciphera. Deciphera
represents and warrants to Zai that as the Effective Date:

(a)    Deciphera is the sole owner of the Deciphera Program IP and it has the
right under the Deciphera Program IP and Deciphera Background Know-How to grant
the licenses to Zai as purported to be granted pursuant to this Agreement;

(b)    Schedule 1.38 lists all Patents in the Territory Controlled by Deciphera
that are necessary for the Development and Commercialization of the Licensed
Product in the Territory;

(c)    Deciphera has not granted (and shall not grant) any right to any Third
Party under the Deciphera Program IP or Deciphera Background Know-How that would
conflict with the rights granted to Zai hereunder;

(d)    Deciphera and its Affiliates and their employees, consultants and
contractors involved in the Development of the Compounds and Licensed Products
are not, and have not been, debarred or disqualified by any Regulatory Authority
as of the Effective Date, and have complied in all material respects with all
Applicable Laws in connection with the Development of the Compounds and Licensed
Product;

(e)    [***];

(f)    no claim or action has been brought against Deciphera or, to Deciphera’s
Knowledge, threatened in writing to Deciphera, by any Third Party alleging that
(1) the Deciphera Program Patents are invalid or unenforceable, or (2) use of
the Compound or Licensed Product infringes the Patents or misappropriates the
Know-How of any Third Party; and, to Deciphera’s Knowledge, no interference,
opposition, cancellation or other protest proceeding has been filed against a
Deciphera Program Patent owned by Deciphera; and

(g)    [***].

12.3.    Additional Representations, Warranties and Covenants of Zai. Zai
represents, warrants and covenants to Deciphera that as of the Effective Date
with respect to itself and its Affiliates:

(a)    there are no legal claims, judgments or settlements against or owed by
Zai or its Affiliates, or pending or, to Zai’s or its Affiliates’ actual
knowledge, threatened, legal claims or litigation, in each case, relating to
antitrust, anti-competition, anti-bribery or corruption violations, including
under any Anti-Corruption Laws;

 

40



--------------------------------------------------------------------------------

(b)    Zai and its Affiliates is not, and has not been, debarred or disqualified
by any Regulatory Authority;

(c)    [***];

(d)    it shall comply with all Applicable Laws in connection with the
Development, packaging, having packaging and Commercialization of the Licensed
Product in the Territory and packaging and having packaging the Licensed Product
in Singapore or the United States; and

(e)    [***].

12.4.    Covenants of Each Party. Each Party covenants to the other Party that
in the course of performing its obligations or exercising its rights under this
Agreement, it shall, and shall cause its Affiliates, Sublicensees to, comply
with the Development Plan, all agreements referenced herein, all Applicable
Laws, including as applicable, cGMP, GCP, GLP, and GSP standards, and shall not
employ or engage any party who has been debarred by any Regulatory Authority,
or, to such Party’s knowledge, is the subject of debarment proceedings by a
Regulatory Authority.

12.5.    Compliance with Anti-Corruption Laws.

(a)    Notwithstanding anything to the contrary in the Agreement, each Party
hereby covenants to each other that:

(i)    it shall not, in the performance of this Agreement, perform any actions
that are prohibited by local and other anti-corruption laws (collectively
“Anti-Corruption Laws”, including the provisions of the U.S. Foreign Corrupt
Practices Act, the U.K. Anti-Bribery Law, and the Anti-Corruption Act of the
PRC) that may be applicable to either or both Parties to the Agreement;

(ii)    it shall not, in the performance of this Agreement, directly or
indirectly, make any payment, or offer or transfer anything of value, or agree
or promise to make any payment or offer or transfer anything of value, to a
government official or government employee, to any political party or any
candidate for political office or to any other Third Party with the purpose of
influencing decisions related to either Party or its business in a manner that
would violate Anti-Corruption Laws;

(iii)    it shall, on request by the other Party, verify in writing that to the
best of such Party’s knowledge, there have been no violations of Anti-Corruption
Laws by such Party or persons employed by or subcontractors used by such Party
in the performance of the Agreement, or shall provide details of any exception
to the foregoing; and

(iv)    it shall maintain records (financial and otherwise) and supporting
documentation related to the subject matter of the Agreement in order to
document or verify compliance with the provisions of this Section 12.5, and upon
request of the other Party, upon reasonable advance notice, shall provide a
Third Party auditor mutually acceptable to the Parties with access to such
records for purposes of verifying compliance with the provisions of this

 

41



--------------------------------------------------------------------------------

Section 12.5. Acceptance of a proposed Third Party auditor may not be
unreasonably withheld or delayed by either Party. It is expressly agreed that
the costs related to the Third Party auditor shall be fully paid by the Party
requesting the audit, and that any auditing activities may not unduly interfere
with the normal business operations of Party subject to such auditing
activities. The audited Party may require the Third Party auditor to enter into
a reasonable confidentiality agreement in connection with such an audit.

(b)    To its knowledge as of the Effective Date and during the Term, neither
Zai nor any of its subsidiaries nor any of their Affiliates, directors,
officers, employees, distributors, agents, representatives, sales intermediaries
or other Third Parties acting on behalf of Zai or any of its subsidiaries or any
of their Affiliates:

(i)    has taken or shall take any action in violation of any applicable
anticorruption law, including the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§ 78 dd-1 et seq.); or

(ii)    has corruptly, offered, paid, given, promised to pay or give, or
authorized or shall corruptly, offer, pay give, promise to pay or give or
authorize, the payment or gift of anything of value, directly or indirectly, to
any Public Official (as defined in Section 12.5(d) below), for the purposes of:

(iii)    has influenced or shall influence any act or decision of any Public
Official in his official capacity;

(iv)    has induced or shall induce such Public Official to do or omit to do any
act in violation of his lawful duty;

(v)    has secured or shall secure any improper advantage; or

(vi)    has induced or shall induce such Public Official to use his or her
influence with a government, governmental entity, or commercial enterprise owned
or controlled by any government (including state-owned or controlled veterinary
or medical facilities) in obtaining or retaining any business whatsoever.

(c)    As of the Effective Date, none of the officers, directors, employees, of
Zai or of any of its Affiliates or agents acting on behalf of Zai or any of its
Affiliates, in each case that are employed or reside outside the United States,
are themselves Public Officials.

(d)    For purposes of this Section 12.5, “Public Official” means (i) any
officer, employee or representative of any regional, federal, state, provincial,
county or municipal government or government department, agency or other
division; (ii) any officer, employee or representative of any commercial
enterprise that is owned or controlled by a government, including any
state-owned or controlled veterinary or medical facility; (iii) any officer,
employee or representative of any public international organization, such as the
African Union, the International Monetary Fund, the United Nations or the World
Bank; and (iv) any person acting in an official capacity for any government or
government entity, enterprise or organization identified above.

 

42



--------------------------------------------------------------------------------

12.6.    NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. ALL SUCH
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 13

INDEMNIFICATION

13.1.    By Zai. Zai shall indemnify and hold harmless Deciphera, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Deciphera Indemnitee(s)”) from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any claims, demands, actions or other
proceedings by any Third Party (individually and collectively, “Losses”) arising
after the Effective Date to the extent arising from (a) the packaging, having
packaged, Development, and Commercialization of the Licensed Product in the
Territory, including the promotion of a Licensed Product and product liability
claims relating to the Licensed Product, or any actions (or omissions) in the
performance of its regulatory activities, in each case by Zai or any of its
Affiliates or Sublicensees, (b) the packaging and having packaging of the
Licensed Product [***] (including any and all activities relating to or support
such packaging and having packaging); (c) the gross negligence, illegal conduct
or willful misconduct of Zai or any of its Affiliates or Sublicensees, (d) Zai’s
breach of any of its representations, warranties or covenants made in or
pursuant to this Agreement or any covenants or obligations set forth in or
entered into pursuant to this Agreement or (e) [***] in accordance with [***],
in each case of clauses (a) through (e) above except to the extent such Losses
arise from, are based on, or result from any activity or occurrence for which
Deciphera is obligated to indemnify the Zai Indemnitees under Section 13.2.

13.2.    By Deciphera. Deciphera shall indemnify and hold harmless Zai, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Zai Indemnitee(s)”) from and against all Losses to the
extent arising from (a) Manufacture, Development and Commercialization of the
Compounds and Licensed Products outside the Territory or in the Territory with
respect to Global Studies or any Manufacturing activities in the Territory, in
each such case by Deciphera or any of its Affiliates or licensees (other than
Zai); (b) the gross negligence, illegal conduct or willful misconduct of
Deciphera or any of its Affiliates or licensees (other than Zai), or
(c) Deciphera’s breach of any of its representations, warranties or covenants
made in or pursuant to this Agreement or any covenants or obligations set forth
in or entered into pursuant to this Agreement, in each case of clauses
(a) through (c) above, except to the extent Losses arise from, are based on, or
result from any activity or occurrence for which Deciphera is obligated to
indemnify the Zai Indemnitees under Section 13.1.

13.3.    Defined Indemnification Terms. Either of the Zai Indemnitee or the
Deciphera Indemnitee shall be an “Indemnitee” for the purpose of this ARTICLE
13, and the Party that is obligated to indemnify the Indemnitee under
Section 13.1 or Section 13.2 shall be the “Indemnifying Party.”

 

43



--------------------------------------------------------------------------------

13.4.    Defense. If any such claims or actions are made, the Indemnitee shall
be defended at the Indemnifying Party’s sole expense by counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnitee, provided that
the Indemnitee may, at its own expense, also be represented by counsel of its
own choosing. The Indemnifying Party shall have the sole right to control the
defense of any such claim or action, subject to the terms of this ARTICLE 13.

13.5.    Settlement. The Indemnifying Party may settle any such claim, demand,
action or other proceeding or otherwise consent to an adverse judgment (a) with
prior written notice to the Indemnitee but without the consent of the Indemnitee
where the only liability to the Indemnitee is the payment of money and the
Indemnifying Party makes such payment, or (b) in all other cases, only with the
prior written consent of the Indemnitee, such consent not to be unreasonably
withheld or delayed.

13.6.    Notice. The Indemnitee shall notify the Indemnifying Party promptly of
any claim, demand, action or other proceeding under Sections 13.1 or 13.2 and
shall reasonably cooperate with all reasonable requests of the Indemnifying
Party with respect thereto.

13.7.    Permission by Indemnifying Party. The Indemnitee may not settle any
such claim, demand, action or other proceeding or otherwise consent to an
adverse judgment in any such action or other proceeding or make any admission as
to liability or fault without the express written permission of the Indemnifying
Party.

13.8.    Insurance. Zai shall procure and maintain for itself and its Affiliates
during the Term and for a period [***] thereafter, insurance policies, including
product liability and clinical trial insurance, adequate to cover its
obligations hereunder with a company having a minimum of an A-rating by Best’s
rating; provided, however, that in no event shall such product liability
insurance be written and in force in amounts not less than [***] per occurrence
and [***] in the aggregate. Zai shall identify Deciphera as an additional
insured and provide Deciphera with evidence of such insurance upon request and
prior to expiration of any one coverage. Zai shall provide Deciphera with prompt
written notice of cancellation, non-renewal or material change in such
insurance, and shall provide such notice [***] any such cancellation,
non-renewal or material change. Zai shall impose substantially identical
obligations on its Affiliates (to the extent not named insureds under Zai’s
coverages) and Sublicensees. Such insurance shall not be construed to create a
limit of the insured Party’s liability with respect to its indemnification
obligations under this ARTICLE 13.

13.9.    LIMITATION OF LIABILITY. SUBJECT TO AND WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT TO THIRD PARTY CLAIMS
UNDER SECTIONS 13.1 OR 13.2 OR LIABILITY AS A RESULT OF A BREACH OF ARTICLE 11
[***], NO PARTY OR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER PARTY
UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, MULTIPLIED
OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS (EVEN IF DEEMED DIRECT DAMAGES)
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

44



--------------------------------------------------------------------------------

ARTICLE 14

INTELLECTUAL PROPERTY

14.1.    Inventions.

(a)    Ownership. If any Inventions or intellectual property, including any
Know-How generated for regulatory purposes relating to the Licensed Product, is
created or generated by or on behalf of Zai as a result of Zai’s Development or
Commercialization activities in the Territory (the “New IP”), (i) Zai agrees and
hereby assigns all such New IP (1) [***], or (2) [***] (“New Program IP”) to
Deciphera, and such New Program IP shall be (A) solely owned by Deciphera and
(B) included in the Deciphera Program IP and licensed to Zai in the Field in the
Territory under Section 2.1; (ii) Zai shall retain ownership of all other New
IP, which shall be included in Zai IP and licensed to Deciphera under
Section 2.4. In addition, Deciphera hereby grants to Zai a perpetual,
irrevocable, non-exclusive, sublicenseable, fully-paid, royalty-free, worldwide
license under the New Program IP described under Section 14.1(a)(i)(2) above
(i.e., that constitutes an improvement to Deciphera IP) to research, develop,
make, have made, use, sell, offer for sale, import, export, market and otherwise
commercialize products other than Licensed Product.

(b)    Disclosure. Zai shall promptly disclose to Deciphera all Inventions
within the New IP, including all Invention disclosures or other similar
documents submitted to Zai by its or its Affiliates’ employees, agents, or
independent contractors relating thereto, and shall also promptly respond to
reasonable requests from Deciphera for additional information relating thereto.

(c)    Assignment of New Program IP. Zai shall and hereby does assign to
Deciphera all right, title and interest in and to all New Program IP. Zai shall
take (and cause its Affiliates, sublicensees and their employees, agents, and
contractors to take) such further actions reasonably requested by Deciphera to
effectuate such assignment and to assist Deciphera in obtaining patent and other
intellectual property rights protection for the New Program IP. Zai shall
obligate its Affiliates, sublicensees and contractors to assign all New Program
IP to Zai (or directly to Deciphera) so that Zai can comply with its obligations
under this Section 14.1, and Zai shall promptly obtain such assignment.

14.2.    Patent Prosecution of Deciphera Program Patents.

(a)    As between the Parties, Deciphera shall have the first right to control
the Patent Prosecution or maintenance of all Deciphera Program Patents and
Patents claiming New Program IP at Deciphera’s expense.

(b)    Deciphera shall consult with Zai and keep Zai reasonably informed of the
Patent Prosecution or maintenance of the Deciphera Program Patents in the
Territory and shall provide Zai with all material correspondence received from
any patent authority in the Territory in connection therewith. In addition,
Deciphera shall provide Zai with drafts of all proposed

 

45



--------------------------------------------------------------------------------

material filings and correspondence to any patent authority in the Territory in
connection with the Patent Prosecution or maintenance of the Deciphera Program
Patents for Zai’s review and comment prior to the submission of such proposed
filings and correspondence. Deciphera shall consider Zai’s comments on Patent
Prosecution or maintenance but shall have final decision-making authority under
this Section 14.2(b). Further, Deciphera shall notify Zai of any decision to
cease Patent Prosecution or maintenance of any Deciphera Program Patents in the
Territory at [***] any due date for filing, payment or other action to avoid
loss of rights, in which case Zai shall have the right to continue the Patent
Prosecution or maintenance of such Deciphera Program Patents in the Territory at
Zai’s discretion and expense.

14.3.    Patent and Trademark Prosecution Cooperation. With respect to all
Patent Prosecution or maintenance and trademark prosecution or maintenance, each
Party shall:

(a)    execute any instruments to document their respective ownership consistent
with this Agreement as reasonably requested by the other Party;

(b)    make its employees, agents and consultants reasonably available to the
other Party (or to the other Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable the appropriate
Party hereunder to undertake its Patent Prosecution or maintenance
responsibilities;

(c)    cooperate, if necessary, with the other Party in gaining Patent term
extensions; and

(d)    act in good faith to coordinate its efforts under this Agreement with the
other Party to minimize or avoid interference with the Patent Prosecution or
maintenance of the other Party’s Patents to a Licensed Product or trademarks.

14.4.    Patent Enforcement.

(a)    Notice. Each Party shall notify the other [***] becoming aware of any
alleged or threatened infringement by a Third Party of any of the Deciphera
Program Patents in the Territory, and any related declaratory judgment or
equivalent action, including the filing of any application, litigation,
administration action or similar action alleging the invalidity,
unenforceability or non-infringement of any Deciphera Program Patents
(collectively “Product Infringement”).

(b)    Enforcement Rights. Zai shall have the first right to bring and control
any legal action to enforce Deciphera Program Patents against any Product
Infringement in the Territory at its own expense as it reasonably determines
appropriate, and Zai shall consider in good faith the interests of Deciphera in
such enforcement of the Deciphera Program Patents; provided that Deciphera shall
have the first right to control any proceedings as part of Patent Prosecution of
Deciphera Program Patents in the Territory. If Zai or its designee fails to
abate such Product Infringement in the Territory or to file an action to abate
such Product Infringement in the Territory [***] a written request from
Deciphera to do so, or if Zai discontinues the prosecution of any such action
after filing without abating such infringement, then Deciphera shall have the
right to enforce the Deciphera Program Patents against such Product Infringement
in the Territory at its own expense as it reasonably determines appropriate;
provided that neither Party shall not enter into any settlement admitting the
invalidity of, or otherwise impairing, any Deciphera Program Patent without the
prior written consent of the other Party (not to be unreasonably withheld,
delayed or conditioned).

 

46



--------------------------------------------------------------------------------

(c)    Cooperation. At the request of the Party bringing an action related to
Product Infringement, the other Party shall provide reasonable assistance in
connection therewith, including by executing reasonably appropriate documents,
cooperating in discovery and joining as a party to the action if required by
Applicable Law to pursue such action, at the enforcing Party’s sole cost and
expense.

(d)    Recoveries. Any recoveries resulting from enforcement action under
Section 14.4(b) relating to a Product Infringement shall be first applied
against payment of each Party’s costs and expenses in connection therewith. Any
such recoveries in excess of such costs and expenses shall be retained by the
enforcing Party; provided however [***].

14.5.    Infringement of Third Party Rights. If any Licensed Product used or
sold by either Party, its Affiliates or sublicensees becomes the subject of a
Third Party’s claim or assertion of infringement of a Patent or other
intellectual property rights that are owned or controlled by such Third Party,
such Party shall promptly notify the other Party [***] receipt of such claim or
assertion and such notice shall include a copy of any summons or complaint (or
the equivalent thereof) received regarding the foregoing along with an English
summary of such summons or complaint. Thereafter, the Parties shall promptly
meet to consider the claim or assertion and the appropriate course of action and
may, if appropriate, agree on and enter into a “common interest agreement”
wherein the Parties agree to their shared, mutual interest in the outcome of
such potential dispute. The Parties shall assert and not waive the joint defense
privilege with respect to any communications between the Parties in connection
with the defense of such claim or assertion.

ARTICLE 15

TERMS AND TERMINATION

15.1.    Term and Expiration.

(a)    Term. This Agreement shall be effective as of the Effective Date, and
shall continue, on a region-by-region and a Licensed Product-by-Licensed Product
basis, in effect until the expiration of and payment by Zai of all Zai’s payment
obligations set forth in Section 10.4(b) applicable to such region (the “Term”,
and the date of such expiration with respect to such Licensed Product and such
region, the “Expiration Date”).

(b)    Expiration. On a region-by-region and a Licensed Product-by-Licensed
Product basis, upon the natural expiration of this Agreement as contemplated in
this Section 15.1, the licenses granted by Deciphera to Zai under this Agreement
in such region with respect to the Licensed Product in the Field shall become
fully paid-up, perpetual and irrevocable.

(c)    [***]:

(1)    [***];

 

47



--------------------------------------------------------------------------------

(2)    [***];

(3)    [***];

(4)    [***].

[***].

15.2.    Termination for Convenience. Zai shall have the right to terminate this
Agreement in its entirety for any or no reason upon [***] written notice to
Deciphera. Zai shall terminate this Agreement upon [***] written notice to
Deciphera if it determines that it shall permanently discontinue all Development
and Commercialization activities with respect to the Licensed Product under this
Agreement.

15.3.    Termination for Material Breach.

(a)    This Agreement may be terminated in its entirety at any time during the
Term upon [***] written notice by either Party if the other Party materially
breaches a material term of the Agreement and, if such breach is curable, such
breach has not been cured within [***] of such written notice; provided that the
applicable material breach cure period [***] where Deciphera shall have the
right to terminate this Agreement [***], subject to Section 15.3(c).

(b)    For the avoidance of doubt, the Parties agree that [***].

(c)    Notwithstanding the foregoing, if the alleged breaching Party disputes
the existence or materiality of the alleged breach, the other Party shall not
have the right to terminate this Agreement unless and until it is determined in
accordance with ARTICLE 16 that the alleged breaching Party has materially
breached this Agreement and fails to cure such breach within [***] after such
determination.

15.4.    Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, Deciphera may
terminate this Agreement in its entirety (a) immediately upon written notice to
Zai if Zai or its Affiliates or Sublicensees, commences a legal, administrative
or other action challenging the validity, enforceability or scope of any Patent
in the Territory in Schedule 1.37 or (b) [***] written notice to Zai if Zai or
its Affiliates or Sublicensees, commences a legal, administrative or other
action challenging the validity, enforceability or scope of any Patent owned or
Controlled by Deciphera or its Affiliates anywhere in the world, unless such
action is withdrawn during [***] period. Notwithstanding the foregoing, if Zai
promptly terminates the sublicense agreement of any Sublicensee that commences a
legal action challenging the validity, enforceability or scope of any Deciphera
Program Patents anywhere in the world, Deciphera shall not have the right to
terminate this Agreement under this Section 15.4.

15.5.    Termination for Insolvency. Each Party shall have the right to
terminate this Agreement upon delivery of written notice to the other Party in
the event that (a) such other Party files in any court or agency pursuant to any
statute or regulation of any jurisdiction a petition in bankruptcy or insolvency
or for reorganization under the Chapter 7 of the United

 

48



--------------------------------------------------------------------------------

States of Bankruptcy Code or other similar Applicable Law or similar arrangement
for the benefit of creditors or for the appointment of a receiver or trustee of
such other Party or its assets, (b) such other Party is served with an
involuntary petition against it in any insolvency proceeding and such
involuntary petition has not been stayed or dismissed within ninety (90) days of
its filing, or (c) such other Party makes an assignment of substantially all of
its assets for the benefit of its creditors.

15.6.    Termination by Deciphera [***]. Deciphera shall have the right to
terminate this Agreement [***] to the extent permitted under and in accordance
with [***].

15.7.    Election to Terminate. If either Party has the right to terminate under
Sections 15.2 through 15.5, it may at its sole option, elect either to
(a) terminate this Agreement and pursue any legal or equitable remedy available
to it or (b) maintain this Agreement in effect and pursue any legal or equitable
remedy available to it.

15.8.    Effect of Termination.

(a)    Upon the termination of this Agreement for any reason, all rights and
licenses (including the rights and licenses with respect to the Licensed
Product) granted to a Party herein shall immediately terminate, and all
sublicenses of such rights and licenses shall also terminate; provided that the
licenses granted by Zai to Deciphera pursuant to Section 2.4 shall become
perpetual and irrevocable to Develop, Manufacture and Commercialize Licensed
Products worldwide, subject only to any terms and conditions of any upstream
agreement(s) if such license includes a sublicense to intellectual property
in-licensed by Zai from a Third Party. Upon termination of this Agreement, if a
Sublicensee is then in good standing of its sublicense agreement with Zai, then
at Deciphera’s sole discretion, Deciphera may grant to such Sublicensee a direct
license under the Deciphera IP that is the same scope as the sublicense granted
by Zai on substantially the same terms and conditions set forth in this
Agreement, and Section 15.8(b) below shall not apply to such Sublicensee.
Termination of this Agreement for any reason shall not release either Party of
any obligation or liability which, at the time of such termination, has already
accrued to the other Party or which is attributable to a period prior to such
termination. Notwithstanding anything herein to the contrary, termination of
this Agreement by a Party shall be without prejudice to other remedies such
Party may have at law or equity.

(b)    Upon termination of this Agreement for any reason, the following
additional provisions shall apply:

(i)    Reversion of Rights to Deciphera. Any rights and licenses with respect to
the Licensed Product granted to Zai under this Agreement shall immediately
terminate, and all such rights shall revert back to Deciphera.

(ii)    Regulatory Materials; Data. Zai shall, and shall cause its Affiliates
and Sublicensees to, [***] to the maximum extent permitted by Applicable Laws at
the time of any such termination to promptly (1) assign all Regulatory
Submissions and Regulatory Approvals of Licensed Products to Deciphera, and
(2) assign all data generated by or on behalf of Zai or its designee while
conducting Development or Commercialization activities under the Agreement to
Deciphera or its designee, including non-clinical and clinical studies conducted
by or on behalf of Zai on Licensed Products and all pharmacovigilance data
(including all Adverse Event database information) on Licensed Products.

 

49



--------------------------------------------------------------------------------

(iii)    Trademarks. Zai shall, and shall cause its Affiliates and Sublicensees,
to promptly transfer and assign to Deciphera, [***], all Product Marks.

(iv)    Transition Assistance. Zai shall, and shall cause its Affiliates and
Sublicensees, to provide assistance, [***] as may be reasonably necessary or
useful for Deciphera or its designee to commence or continue Developing or
Commercializing Licensed Products in the Territory for a period of at least
[***] after the effective date of such termination (the “Transition Period”) to
the extent Zai is then performing or having performed such activities, including
transferring or amending as appropriate, upon request of Deciphera, any
agreements or arrangements with Third Party to Develop and Commercialize the
Licensed Products in the Territory. To the extent that any such contract between
Zai and a Third Party is not assignable to Deciphera or its designee, then Zai
shall reasonably cooperate with Deciphera to arrange to continue to and provide
such services from such entity.

(v)    Ongoing Clinical Trial. If at the time of such termination, any Clinical
Trials for the Licensed Products are being conducted by or on behalf of Zai,
then, at Deciphera’s election on a Clinical Trial-by-Clinical Trial basis:
(1) Zai shall, and shall cause its Affiliates and Sublicensees to, (A) continue
to conduct such Clinical Trial during the Transition Period or another period of
time as determined by Deciphera after the effective date of such termination at
Deciphera’s cost, and (B) after such period, to (y) fully cooperate with
Deciphera to transfer the conduct of all such Clinical Trial to Deciphera or its
designee or (z) continue to conduct such Clinical Trials, at Deciphera’s cost,
for so long as necessary to enable such transfer to be completed without
interruption of any such Clinical Trials and (C) Deciphera shall assume any and
all liability and costs for such Clinical Trial after the effective date of such
termination, and (2) Zai shall, and shall cause its Affiliates and Sublicensees
to, at Zai’s sole cost and expense (but subject to Section 15.8(d) below),
orderly wind down the conduct of any such Clinical Trial which is not assumed by
Deciphera under clause (1).

(vi)    Inventory. At Deciphera’s election and request, Zai shall (1) transfer
to Deciphera or its designee all inventory of the Licensed Product [***] then in
possession or control of Zai, its Affiliates or Sublicensees; provided that
Deciphera shall pay Zai a price equal to Zai’s costs for such Licensed Products
or (2) (A) continue to use Commercially Reasonable Efforts to Commercialize all
inventory of the Licensed Products then in possession or control of Zai during
the Transition Period and make the corresponding payments, including any
milestone payments or royalties to Deciphera under this Agreement as though this
Agreement had not been terminated and (B) after the Transition Period, transfer
to Deciphera or its designee any remaining inventory of the Licensed Product to
Deciphera or its designee at a price equal to Zai’s costs for such Licensed
Products.

(vii)    Return of Confidential Information. At the Disclosing Party’s election,
the Receiving Party shall return (at Disclosing Party’s expense) or destroy all
tangible materials comprising, bearing, or containing any Confidential
Information of the Disclosing Party relating to the Licensed Product that are in
the Receiving Party’s or its Affiliates’ or

 

50



--------------------------------------------------------------------------------

Sublicensees’ possession or control and provide written certification of such
destruction (except to the extent any information is the Confidential
Information of both Parties or to the extent that the Receiving Party has the
continuing right to use the Confidential Information under this Agreement);
provided that the Receiving Party may retain one copy of such Confidential
Information for its legal archives. Notwithstanding anything to the contrary set
forth in this Agreement, the Receiving Party shall not be required to destroy
electronic files containing such Confidential Information that are made in the
ordinary course of its business information back-up procedures pursuant to its
electronic.

(c)    Other Remedies. Termination or expiration of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.

(d)    Termination by Zai Due to Material Breach. Notwithstanding anything to
the contrary, upon the termination of this Agreement by Zai pursuant to
Section 15.3, all of the provisions of Section 15.8(b) shall apply, except that
[***].

15.9.    Survival. Termination or expiration of this Agreement shall not affect
any rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. The following provisions shall
survive the termination or expiration of this Agreement for any reason: Sections
1 (Definitions), 10 (Payments and Milestones) (solely to the extent payments
have accrued prior to the effective date of termination), 11 (Confidentiality;
Publication), 12.6 (No Other Representations or Warranties), 13
(Indemnification), 14.1 (Inventions), 15.1(b) (Expiration) (which shall survive
only after the natural expiration (not early termination) of the Agreement),
15.1(c) ([***]) (which shall survive only after the natural expiration (not
early termination) of the Agreement when all the conditions set forth in therein
are met), 15.8 (Effect of Termination, to the extent applicable), 15.9
(Survival), 16 (Dispute Resolution), and 17 (Miscellaneous).

ARTICLE 16

DISPUTE RESOLUTION

16.1.    General. The Parties recognize that a dispute may arise relating to
this Agreement (a “Dispute”). Any Dispute, including Disputes that may involve
the Affiliates of any Party, shall be resolved in accordance with this ARTICLE
16.

16.2.    Continuance of Rights and Obligations during Pendency of Dispute
Resolution. If there are any Disputes in connection with this Agreement,
including Disputes related to termination of this Agreement under ARTICLE 15,
all rights and obligations of the Parties shall continue until such time as any
Dispute has been resolved in accordance with the provisions of this ARTICLE 16.

16.3.    Escalation. Any claim, Dispute, or controversy as to the breach,
enforcement, interpretation or validity of this Agreement shall be referred to
the Executive Officers set forth in

 

51



--------------------------------------------------------------------------------

Section 3.2(f) for attempted resolution. In the event the Executive Officers are
unable to resolve such Dispute within [***] of such Dispute being referred to
them, then, upon the written request of either Party to the other Party, the
Dispute shall be subject to arbitration in accordance with Section 16.4.

16.4.    Arbitration.

(a)    If the Parties fail to resolve the Dispute through escalation to the
Executive Officers under Section 16.3, and a Party desires to pursue resolution
of the Dispute, the Dispute shall be submitted by either Party for resolution in
arbitration under the Rules of Arbitration of the International Chamber of
Commerce (“ICC Rules”). There shall be three (3) arbitrators, the chairperson of
whom shall be appointed by the two party arbitrators. The seat of arbitration
shall be [***] and the language of the proceedings shall be English.

(b)    The Parties agree that any award or decision made by the arbitral
tribunal shall be final and binding upon them and may be enforced in the same
manner as a judgment or order of a court of competent jurisdiction. The arbitral
tribunal shall render its final award within nine months from the date on which
the Request for Arbitration by one of the Parties wishing to have recourse to
arbitration is received by the ICC Secretariat. The arbitral tribunal shall
determine the dispute by applying the provisions of this Agreement and the
governing law set forth in Section 17.5.

(c)    By agreeing to arbitration, the Parties do not intend to deprive any
court of its jurisdiction to issue, at the request of a Party, a pre-arbitral
injunction, pre-arbitral attachment or other order to avoid irreparable harm,
maintain the status quo, preserve the subject matter of the Dispute, or aid the
arbitration proceedings and the enforcement of any award. Without prejudice to
such provisional or interim remedies in aid of arbitration as may be available
under the jurisdiction of a competent court, the arbitral tribunal shall have
full authority to grant provisional or interim remedies and to award damages for
the failure of any Party to the dispute to respect the arbitral tribunal’s order
to that effect.

(d)    EACH PARTY HERETO WAIVES: (I) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY,
AND (II) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST.

(e)    Each Party shall bear its own attorney’s fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the administrator and the arbitrator; provided, however, that the
arbitrator shall be authorized to determine whether a Party is the prevailing
party, and if so, to award to that prevailing party reimbursement for any or all
of its reasonable attorneys’ fees, costs and disbursements (including, for
example, expert witness fees and expenses, photocopy charges, travel expenses,
etc.), or the fees and costs of the administrator and the arbitrator.

(f)    Notwithstanding anything in this Section 16.4, in the event of a Dispute
with respect to (i) the validity, scope, enforceability or ownership of any
Patent or other intellectual property rights, (ii) a matter for which this
Agreement assigns decision-making to the Parties or to the JSC or requires the
consent of one or both of the Parties, (iii) the necessity of

 

52



--------------------------------------------------------------------------------

obtaining a Third Party license by Zai in the Territory in accordance with
Section 10.4(c)(iii), or (iv) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory, and such Dispute is not resolved in
accordance with Section 16.3, such Dispute shall not be submitted to an
arbitration proceeding in accordance with this Section 16.4, unless otherwise
agreed by the Parties in writing, and instead, either Party may initiate
litigation in a court of competent jurisdiction in any country in which such
rights apply.

ARTICLE 17

MISCELLANEOUS

17.1.    Force Majeure. Neither Party shall be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including embargoes, war, acts of war (whether war
be declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances, fire, floods, or other acts of God or any other
deity, or acts, omissions or delays in acting by any Governmental Authority. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

17.2.    Assignment. Neither Party may assign this Agreement to a Third Party
without the other Party’s prior written consent (such consent not to be
unreasonably withheld); except that (a) subject to Section 2.6, either Party may
make such an assignment without the other Party’s prior written consent to a
successor to substantially all of the business of such Party to which this
Agreement relates (whether by merger, sale of stock, sale of assets, exclusive
license or other transaction), and (b) either Party may assign this Agreement to
an Affiliate without the other Party’s prior written consent for so long as such
Affiliate remains an Affiliate of the Party making the assignment. For clarity,
each Party may discharge any obligations and exercise any right hereunder
through any of its Affiliates and each Party hereby guarantees the performance
by its Affiliates of such Party’s obligations under this Agreement, and shall
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance. This Agreement shall inure to the benefit of
and be binding on the Parties’ successors and permitted assignees. Any
assignment or transfer in violation of this Section 17.2 shall be null and void
and wholly invalid, the assignee or transferee in any such assignment or
transfer shall acquire no rights whatsoever, and the non-assigning
non-transferring Party shall not recognize, nor shall it be required to
recognize, such assignment or transfer.

17.3.    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

 

53



--------------------------------------------------------------------------------

17.4.    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Deciphera:

Deciphera Pharmaceuticals, LLC

Address: 500 Totten Pond Road, Waltham, MA 02451, USA

Attn:     Chief Business Officer

cc: General Counsel

with a copy to:

Ropes & Gray, LLP

Address: 36/F, Park Place, Nanjing Road West, Shanghai 200040, China

Attn: Geoffrey Lin

Email: Geoffrey.Lin@ropesgray.com

Fax: +86 21 6157 5299

If to Zai:

Zai Lab (Shanghai) Co., Ltd.

Address: 4F, Bldg 1, Jinchuang Plaza, 4560 Jinke Rd, Shanghai, China, 201210

Attn:     President

with a copy to:

Cooley, LLP

Address: 3175 Hanover Street, Palo Alto, CA 94304

Attn: Lila Hope, Ph.D.

Email: lhope@cooley.com

Fax: +1 650 849 7400

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day; (b) on the Business Day after dispatch
if sent by nationally-recognized overnight courier; or (c) on the fifth Business
Day following the date of mailing if sent by mail.

17.5.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, U.S. without reference to any
rules of conflict of laws.

17.6.    Entire Agreement; Amendments. The Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. All
express or implied agreements and understandings, either oral or written, with
regard to the subject matter hereof (including the licenses granted hereunder)
are superseded by the terms of this Agreement. Neither Party is relying on any
representation, promise, nor warranty not expressly set forth in this Agreement.
This Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of both Parties hereto.

 

54



--------------------------------------------------------------------------------

17.7.    Headings. The captions to the several Sections hereof are not a part of
this Agreement, but are merely for convenience to assist in locating and reading
the Sections of this Agreement.

17.8.    Independent Contractors. It is expressly agreed that Deciphera and Zai
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Deciphera
will report any payments received under the Agreement as payments from Zai.
Neither Deciphera nor Zai shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.

17.9.    Waiver. The waiver by either Party of any right hereunder, or the
failure of the other Party to perform, or a breach by the other Party, shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise.

17.10.    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

17.11.    Construction. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person shall
be construed to include the person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections, Schedules, or Exhibits
shall be construed to refer to Sections, Schedules or Exhibits of this
Agreement, and references to this Agreement include all Schedules and Exhibits
hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree”, “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging), (j)
references to any specific law, rule or regulation, or Section, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof, and (k) the
term “or” shall be interpreted in the inclusive sense commonly associated with
the term “and/or” where applicable.

 

55



--------------------------------------------------------------------------------

17.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each Party shall be
entitled to rely on the delivery of executed facsimile copies of counterpart
execution pages of this Agreement and such facsimile copies shall be legally
effective to create a valid and binding agreement among the Parties.

17.13.    Language. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

[Signature Page Follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

Deciphera Pharmaceuticals, LLC          Zai Lab (Shanghai) Co., Ltd.

By:   /s/ Steve Hoerter                By:   /s/ Samantha Du

Name:   Steve Hoerter                Name:   Samantha Du

Title:   President and CEO                Title:    

Date:   10 June 2019                Date:   10 June 2019



--------------------------------------------------------------------------------

Schedule 1.26

Follow-On Compounds

 

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]



--------------------------------------------------------------------------------

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]   

 

[***]

  

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]



--------------------------------------------------------------------------------

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]

 

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]



--------------------------------------------------------------------------------

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]

[***]    [***]   

 

[***]



--------------------------------------------------------------------------------

Schedule 1.31

Deciphera Background Know-How

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

[***]

[***]

[***]

[***]



--------------------------------------------------------------------------------

Schedule 1.37

Deciphera Program Know-How

[***]

 

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]



--------------------------------------------------------------------------------

Schedule 1.38

Deciphera Program Patents

[***]



--------------------------------------------------------------------------------

Schedule 2.6

[***]

[***]

[***]



--------------------------------------------------------------------------------

Schedule 5.1(b)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



--------------------------------------------------------------------------------

[***]